UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock without par value NASDAQ:GMS Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act YesoNo þ. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o. Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero. Accelerated filerþ. Non-accelerated filero. Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ. As of June 30, 2014 the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $111,937,800 based on the closing sale price as reported on the National Association of Securities Dealers Automated Quotation System National Market System. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each class Outstanding at March 1, 2015 Common Stock without par value DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the Annual Meeting of Shareholders to be held on June 17, 2015. Part III Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 22 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 33 Item 3. Legal Proceedings 34 Item 4. Mine Safety Disclosures 34 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 72 Item 8. Financial Statements and Supplementary Data 92 Management’s Report on Internal Control Over Financial Reporting 93 Report of Independent Registered Public Accounting Firm 96 Consolidated Balance Sheets 98 Consolidated Statements of Income 99 Consolidated Statements of Comprehensive Income Consolidated Statements of Changes in Stockholders’ Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures - 3 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 PART I Item 1.Description of Business THE COMPANY Premier Financial Bancorp, Inc. (the "Company" or "Premier") is a multi-bank holding company that, as of March 1, 2015 operates nine banking offices in Kentucky, five banking offices in Ohio, nineteen banking offices in West Virginia, three banking offices in Washington, DC, two banking offices in Maryland and two banking offices in Virginia. At December 31, 2014, Premier had total consolidated assets of $1,252.8 million, total consolidated deposits of $1,075.2 million and total consolidated shareholders' equity of $145.8 million. The banking subsidiaries (the "Banks" or "Affiliate Banks") consist of Citizens Deposit Bank and Trust, Inc., Vanceburg, Kentucky and Premier Bank, Inc., Huntington, West Virginia. Premier was incorporated as a Kentucky corporation in 1991 and has functioned as a bank holding company since its formation. During 2002, Premier moved its principal executive offices from Georgetown, Kentucky to its present location at 2883 5th Avenue, Huntington, West Virginia, 25702. The purpose of the move was to be more centrally located among Premier's Affiliate Banks and its directorship. Premier's telephone number is (304) 525-1600. Premier is a legal entity separate and distinct from its Affiliate Banks. Accordingly, the right of Premier, and thus the right of Premier's creditors and shareholders, to participate in any distribution of the assets or earnings of any of the Affiliate Banks is necessarily subject to the prior claims of creditors of such subsidiaries, except to the extent that claims of Premier, in its capacity as a creditor, may be recognized. The principal source of Premier's revenue is dividends from its Affiliate Banks.See "REGULATORY MATTERS Dividend Restrictions" for discussion of the restrictions on the Affiliate Banks' ability to pay dividends to Premier. In late 2007 Premier resumed a strategy of franchise expansion by acquiring and owning community banks.On October 24, 2007, the Company entered into a material definitive agreement with Citizens First Bank, Inc. (“Citizens First”), a bank with $60 million of total assets located in Ravenswood, West Virginia.Under terms of the definitive agreement, Premier agreed to purchase Citizens First for up to $11,700,000 in stock and cash.Each share of Citizens First common stock was entitled to merger consideration of cash and stock that generally totaled $29.25, subject to certain limitations.Premier issued 480,000 shares of its common stock plus Premier paid $5.3 million in cash to the shareholders of Citizens First. - 4 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 On November 27, 2007, the Company entered into a material definitive agreement with Traders Bankshares, Inc. (Traders), a single bank holding company with $108 million of total assets located in Spencer, West Virginia.Under terms of the definitive agreement, Premier agreed to purchase Traders for approximately $18,140,000 in stock and cash.Each share of Traders common stock was entitled to merger consideration of $50.00 cash and 3.75 shares of Premier common stock.Premier issued approximately 675,000 shares of its common stock plus Premier paid $9.0 million in cash to the shareholders of Traders. On April 30, 2008, Premier closed the acquisitions of Citizens First and Traders.On October 25, 2008, Premier merged these two new subsidiary banks together to form Traders Bank, Inc. headquartered in Ravenswood, West Virginia.The merger was designed to consolidate management and operations of two subsidiaries in overlapping or contiguous markets.Similarly, effective January 3, 2005, Premier merged two of its subsidiary banks, Citizens Deposit Bank & Trust in Vanceburg, Kentucky and Bank of Germantown, in Germantown, Kentucky. Bank of Germantown was merged into Citizens Deposit Bank, with its facilities continuing to operate as branches of Citizens Deposit Bank. On December 31, 2008, the Company entered into a material definitive agreement with Abigail Adams National Bancorp, Inc. (“Abigail Adams”), a two bank holding company (Adams National Bank and Consolidated Bank & Trust Company) with $436 million of total assets at December 31, 2008 with locations in and around Washington, DC and Richmond, Virginia.Under terms of the definitive agreement, Premier agreed to purchase Abigail Adams for approximately $10.8 million in stock.The acquisition closed on October 1, 2009.Each share of Abigail Adams common stock was entitled to merger consideration of 0.4461 shares of Premier common stock.Premier issued approximately 1,545,000 shares of its common stock to the shareholders of Abigail Adams. At the time Premier entered into the definitive agreement with Abigail Adams, its subsidiary, Adams National Bank (“Adams National”) had recently entered into a written agreement with its primary regulatory authority, the Office of the Comptroller of the Currency (“OCC”).See “Regulatory Matters” below.Premier’s prior experience in successfully working through regulatory agreements with some of its own subsidiary banks was an attractive component for Abigail Adams to merge with the Company.Likewise, while Adams National did not necessarily fit the community bank model of Premier’s other subsidiary banks (see the “General” subsection of the Company’s “Business” section below), Premier perceived advantages in purchasing and rehabilitating a poorly performing bank while simultaneously changing the bank’s business culture to more closely mirror that of its rural community “sister” banks.As part of this strategy, Premier participated in the U.S. Treasury’s Troubled Asset Relief Program (“TARP”) to help fund the rehabilitation of Adams National and provide the additional capital needed to maintain the Company’s healthy capital ratios after consummating the merger with Abigail Adams. - 5 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 TARP was established under the authority granted by the Emergency Economic Stabilization Act of 2008 (the “EESA”), which appropriated $700 billion for the purpose of restoring liquidity and stability in the U.S. financial system.EESA was amended by The American Recovery and Reinvestment Act of 2009 (the “ARRA”) signed into law on February 17, 2009.Under the TARP Capital Purchase Program, the U.S. Treasury made $250 billion of capital available to U.S. financial institutions in the form of senior preferred stock investments and a warrant entitling the U.S. Treasury to buy the participating institution’s common stock with a market value equal to 15% of the senior preferred stock at the time of participation. On October 2, 2009, Premier issued and sold to the U.S. Treasury (i) 22,252 of Premier’s Fixed Rate Cumulative Perpetual Preferred Shares, Series A, each without par value and having a liquidation preference of $1,000 per share (the “Series A Preferred Shares”), and (ii) a ten-year warrant (the “Warrant”) to purchase 628,588 Premier common shares, each without par value (the “Common Shares”), at an exercise price of $5.31 per share (subject to certain anti-dilution and other adjustments), for an aggregate purchase price of $22,252,000 in cash.This issuance and sale was a private placement exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4(2) thereof. To finalize Premier’s participation in the TARP Capital Purchase Program, Premier and the U.S. Treasury entered into a Letter Agreement, dated October 2, 2009 (the “Letter Agreement”), including a Securities Purchase Agreement – Standard Terms which is attached thereto (the “Securities Purchase Agreement” and together with the Letter Agreement, the “UST Agreement”).Additional information regarding the TARP Capital Purchase Program and the restrictions imposed on Premier during the TARP period can be found under the “TARP Capital Purchase Program” heading in the “Regulatory Matters” section included later in this item. On July 9, 2012, the U.S. Treasury announced its intent to sell its investment in Premier’s Series A Preferred Stock along with similar investments the U.S. Treasury had made in 11 other financial institutions, principally to qualified institutional buyers.Using a modified Dutch auction methodology that establishes a market price by allowing investors to submit bids at specified increments during the period of July 23, 2012 through July 26, 2012, the U.S. Treasury auctioned all of Premier’s 22,252 Series A Preferred Stock.Premier sought and obtained regulatory permission to participate in the auction.Premier successfully bid to repurchase 10,252 shares of the 22,252 outstanding shares.At the auction’s closing price of $901.03 per share, Premier was able to preserve approximately $1.0 million of capital versus redeeming the Series A Preferred Stock at the liquidation preference of $1,000 per share.The remaining 12,000 shares were purchased by private investors.During 2014 Premier sought and obtained regulatory permission on two separate occasions to redeem the remaining Series A Preferred Stock.On September 26, 2014, Premier redeemed 7,000 of the 12,000 outstanding shares at the $1,000.00 per share face value.On November 14, 2014, Premier redeemed the final 5,000 outstanding shares at the $1,000.00 per share face value.Each redemption also included payment for any accrued dividends due through the redemption date.Additional information regarding the Series A - 6 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Preferred Shares and the Warrant can be found inNote 24 of the Notes to the Consolidated Financial Statements. On September 10, 2010 Citizens Deposit Bank and Trust, Inc. (“Citizens”) completed its purchase of four banking offices from Integra Bank located in Maysville and Mt. Olivet, Kentucky, and Ripley and Aberdeen, Ohio.The purchase of the branches was a strategic move to increase Citizens’ presence in its current market area without a significant increase in its operating costs. Citizens paid a $2.4 million deposit premium for the deposit liabilities it assumed and also acquired $17.8 million of branch related loans as well as $34.0 million of additional commercial real estate loans and $10.0 million of other commercial loans selected by Citizens originated from other Integra offices.The four banking offices were also included in the branch purchase.The purchase resulted in approximately $1.1 million of goodwill and $2.0 million in core deposit intangible. - 7 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 On July 29, 2010, Consolidated Bank and Trust Company (“CB&T”), a wholly owned subsidiary of Premier and a Virginia state chartered bank; the Federal Reserve Bank of Richmond (“FRB”) and the State Corporation Commission Bureau of Financial Institutions (“Virginia Bureau”) entered into a written agreement (“Written Agreement”) requiring CB&T to perform certain actions primarily designed to improve the credit quality of the bank.Abigail Adams, as parent of CB&T, and Premier, as parent of Abigail Adams, were also named as parties to the Written Agreement to ensure that the CB&T complied with the Written Agreement. The Written Agreement required CB&T to submit written plans to strengthen board oversight of CB&T, improve CB&T’s asset quality, review and revise CB&T’s methodology for determining the allowance for loan losses, maintain sufficient capital at CB&T, improve CB&T’s earnings, and enhance CB&T’s liquidity position and funds management practices.The agreement restricted CB&T’s ability to declare and pay dividends without prior written approval of the regulatory agencies or incur, increase, or guarantee any debt without prior written approval of the regulatory agencies. In addition to ensuring CB&T complied with provisions of the Written Agreement, Premier was also required to obtain prior written approval of the FRB and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System for declaring or paying any dividends, and also required prior written approval of the FRB before incurring, increasing or guaranteeing any debt or purchasing or redeeming any shares of its stock. On August 3, 2010, Premier submitted a request to the FRB for written approval from the FRB and the Director of the Division of Banking Supervision and Regulation of the Board of Governors (“the Written Agreement Regulatory Oversight Authorities”) to pay a $0.11 per share cash dividend to Premier’s common shareholders on September 30, 2010.On August 19, 2010, Premier was notified in writing that the FRB and the Director of the Division of Banking Supervision and Regulation of the Board of Governors did not approve Premier’s request to pay the cash dividend on its common stock as requested. On September 20, 2010, Premier submitted a request to the FRB for written approval from the Written Agreement Regulatory Oversight Authorities to declare and pay its quarterly dividend on the 22,252 Series A Preferred Shares owned by the U.S. Treasury that was due on November 15, 2010.On October 4, 2010, Premier received a notice in writing that the Written Agreement Regulatory Oversight Authorities did not approve Premier’s request to pay the cash dividend on its Series A, Fixed Rate Cumulative Perpetual Preferred Stock as Premier had requested. - 8 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 On January 11, 2011, Premier submitted a written request to the FRB for written approval from the Written Agreement Regulatory Oversight Authorities to pay its quarterly dividend on the 22,252 Series A Preferred Shares due on February 15, 2011 to the U.S. Treasury under the TARP Capital Purchase Program, and the prior quarterly dividend obligation due on November 15, 2010.On February 10, 2011, Premier received notice that the Written Agreement Regulatory Oversight Authorities declined to approve Premier’s request to pay the cash dividends on its Series A, Fixed Rate Cumulative Perpetual Preferred Stock as requested. On September 1, 2010, Premier filed applications with state and federal banking regulatory authorities to merge five of its subsidiary banks together, including Adams National and CB&T, to form Premier Bank, Inc. (“Premier Bank”).On February 28, 2011, Premier received final regulatory approval to move forward with its plans to merge Boone County Bank, headquartered in Madison, West Virginia; First Central Bank, headquartered in Philippi, West Virginia; Traders Bank, Inc., headquartered in Ravenswood, West Virginia; Adams National Bank, headquartered in Washington, DC and Consolidated Bank & Trust, headquartered in Richmond, Virginia.The merger was completed on April 9, 2011.The resulting bank is headquartered in Huntington, West Virginia. One of the goals achieved by merging the bank charters together was to alleviate the restrictions placed on the Company’s operations by the Written Agreements entered into by Adams National with the OCC and CB&T with the FRB.With the surrender of the Adams National charter upon consummation of the merger to form Premier Bank, Inc., the Written Agreement with the OCC was terminated.Similarly, with the merger of CB&T into Premier Bank, Inc., the provisions of the Written Agreement with the FRB that applied to CB&T were concluded. On April 19, 2011, Premier submitted a request to the FRB for written approval from the Written Agreement Regulatory Oversight Authorities to declare and pay its quarterly dividend on the 22,252 Series A Preferred Shares to the U.S. Treasury due on May 15, 2011 and the two dividends in arrears due on November 15, 2010 and February 15, 2011, respectively.On May 13, 2011, Premier received notice of approval from the Written Agreement Regulatory Oversight Authorities to pay all current and deferred cash dividends on its Series A, Fixed Rate Cumulative Perpetual Preferred Stock as Premier had requested.The dividends were paid as scheduled on May 16, 2011.All subsequent quarterly dividends on Premier’s Series A Preferred Shares were as scheduled.See Note 24 for additional details on Premier's Series A, Fixed Rate Cumulative Perpetual Preferred Stock. On July 24, 2012 the FRB announced that it had terminated the July 29, 2010 Written Agreement with Premier. - 9 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 With the merger of Adams National and CB&T into Boone County Bank in the formation of Premier Bank, Abigail Adams as a corporate entity was no longer needed.As such, it was merged into Premier on May 16, 2011.Likewise, Premier’s other non-banking subsidiary, Mt. Vernon Financial Holdings, Inc. (“Mt. Vernon”), had completed its purpose by liquidating substantially all of a pool of loans remaining from the sale of the Bank of Mt. Vernon in 2001.In September 2011, any remaining loans owned by Mt. Vernon were contributed as capital to Premier’s subsidiary bank, Citizens Deposit Bank & Trust, and then on September 27, 2011, Mt. Vernon was also merged into Premier. On May 13, 2010, Premier executed a six-year data processing agreement with Fidelity Information Services, Inc. and its affiliates (“FIS”) located in Jacksonville, Florida.The agreement covers Premier’s core data processing, item processing, internet banking services, network services, customer authentication services and electronic funds transfer services.Planning for the conversion began late in 2010 and continued through the first half of 2011.Beginning in May 2011 and concluding in September 2011, Premier and FIS converted each of the subsidiary (or former subsidiary) bank’s systems to the FIS “Horizon” platform.It was during this process that the data systems of the five subsidiary banks that merged to form Premier Bank, converted and combined into one system. The data processing agreement shall remain in effect until September 30, 2017 and provides for automatic three-year extensions after that date. On February 16, 2012, Premier filed applications with state and federal banking regulatory authorities to merge three of its subsidiary banks.The application requested permission to merge Ohio River Bank, headquartered in Ironton, Ohio and Farmers Deposit Bank, headquartered in Eminence, Kentucky with and into Premier’s wholly owned subsidiary Citizens Deposit Bank & Trust, headquartered in Vanceburg, Kentucky.In the second quarter of 2012, Premier received the required approvals from all federal and state banking regulatory authorities to go ahead with its plans and as of the close of business on Friday, August 17, 2012, the three banks have been merged together.The combined bank is headquartered in Vanceburg, Kentucky. On November 19, 2013, Premier and Gassaway Bancshares, Inc. (“Bancshares”), a single bank holding company headquartered in Gassaway, West Virginia jointly announced that they had entered into a definitive agreement whereby Premier Bank would acquire the Bank of Gassaway, the wholly owned subsidiary of Bancshares, in a cash purchase valued at approximately $20.25 million.Effective with the close of business on April 4, 2014, Premier completed its purchase of the Bank of Gassaway, a $201.52 million bank headquartered in Gassaway, West Virginia.Under terms of an amended and restated agreement of merger dated January 3, 2014, Premier Bank, Inc., a wholly owned subsidiary of Premier, paid $20.25 million in cash for the Bank of Gassaway and merged Gassaway’s five branch locations into its operating systems.The resulting merger expanded Premier Bank’s footprint into central West Virginia along the I-79 corridor. - 10 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 BUSINESS General Through the Banks the Company focuses on providing quality community banking services to individuals and small-to-medium sized businesses. By seeking to provide such banking services in non-urban areas, the Company believes that it can minimize the competitive effect of larger financial institutions that typically are focused on large metropolitan areas. Where the Company owns branches in urban areas, such as the Washington, DC Metro Area, the Company believes the nimble nature of its operations and local decision making process allows it to compete effectively with larger financial institution.Each Bank retains its local management structure which offers customers direct access to the Bank's president or regional president and other officers in an environment conducive to friendly, informed and courteous service. This approach also enables each Bank to offer local and timely decision-making, and flexible and reasonable operating procedures and credit policies limited only by a framework of centralized risk controls provided by the Company to promote prudent banking practices. See additional discussion under "Regulatory Matters" below. Each Bank maintains its community orientation by, among other things, having selected members of its community as members of its board of directors, who assist in the introduction of prospective customers to the Bank and in the development or modification of products and services to meet customer needs. As a result of the development of personal banking relationships with its customers and the convenience and service offered by the Banks, the Banks' lending and investing activities are funded primarily by core deposits. When appropriate and economically advantageous, the Company centralizes certain of the Banks' back office, support and investment functions in order to achieve consistency and cost efficiency in the delivery of products and services. The Company centrally provides services such as accounting, loan review, operations and network support, human resources, compliance and internal auditing to the Banks to enhance their ability to compete effectively. The Company also provides overall direction in the areas of credit policy and administration, strategic planning, marketing, investment portfolio management and other financial and administrative services. Each Bank participates in product development by advising management of new products and services needed by its customers and desirable changes to existing products and services. Prior to data systems conversions in mid-2005, the Company maintained a data processing subsidiary, which provided centralized data processing services for the Affiliate Banks. Beginning in late 2004 and continuing through the middle of 2005, the Company converted its data processing system to an external third-party provider. Through the conversion process, Company senior management along with each Bank's management reviewed and standardized their offering of products and services, although pricing decisions remain at the local level. Furthermore, as a result of conversion, the Company through the Banks was able offer more modern products, such as internet banking and check imaging, and was able to take advantage of emerging technologies such as image exchange to remit and clear - 11 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 items with its exchange agents. With the conversion to FIS in 2011, all of these benefits remain plus the Company has integrated its automated teller machine network, improved its management reporting systems, adopted an integrated image-based document storage system, and offers mobile banking via smart phones and other hand held computing devices. Each of the Banks provides a wide range of retail and commercial banking services, including commercial, real estate, agricultural and consumer lending; depository and funds transfer services; collections; safe deposit boxes; cash management services; and other services tailored for both individuals and businesses. The Banks' residential mortgage lending activities consist primarily of loans for purchasing personal residences or loans for commercial or consumer purposes secured by residential mortgages.The Banks also originate residential mortgage loans that are sold in the secondary mortgage market.The Banks’ mortgage originators are salaried employees who do not receive a commission or other incentive compensation for the number or type of mortgages they originate.Consumer lending activities consist of traditional forms of financing for automobile and personal loans including unsecured lines of credit. Commercial lending activities include loans to small to medium-sized businesses located primarily in the communities in which the Banks have branch locations and surrounding areas. Commercial loans are secured by business assets including real estate, equipment, inventory, and accounts receivable. Some commercial loans are unsecured.Through the acquisition of Abigail Adams, the Company inherited a concentration in commercial real estate development loans.Many of these loans were for the revitalization of apartment buildings in and around the Washington, DC metro area, some of which would result in the apartment complex converting into individually owned condominiums.Since the acquisition of Abigail Adams, Premier has worked to reduce these concentrations by providing funding only during the construction phase.The Washington, DC metro area also offers opportunities for larger commercial and commercial real estate loans.These opportunities are subject to Premier’s strict credit underwriting policies and procedures. The Banks' range of deposit services includes checking accounts, NOW accounts, savings accounts, money market accounts, club accounts, individual retirement accounts, certificates of deposit and overdraft protection. Customers can access their accounts via traditional bank branch locations as well as Automated Teller Machines (ATM’s) and the internet either via personal computers or mobile computing devices such as smart phones.The Banks also offer bill payment and telephone banking services.Deposits of the Banks are insured by the Deposit Insurance Fund administered by the FDIC to the maximum amounts offered by the FDIC. - 12 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Competition The Banks encounter strong competition both in making loans and attracting deposits. The widespread enactment of state laws that permit multi-bank holding companies as well as the availability of nationwide interstate banking and internet banking have created a highly competitive environment for financial services providers. In one or more aspects of its business, each Bank competes with other commercial banks, savings and loan associations, credit unions, finance companies, mutual funds, insurance companies, brokerage and investment banking companies and other financial intermediaries operating in its market and elsewhere, many of which have substantially greater financial and managerial resources. While the Banks are smaller financial institutions by comparison, each of the Banks' competitors include large bank holding companies having substantially greater resources and offering certain services that the Affiliate Banks may not currently provide. Each Bank seeks to minimize the competitive effect of larger financial institutions through a community banking approach that emphasizes direct customer access to the Bank's regional presidents and other officers in an environment conducive to friendly, informed and courteous service.Furthermore, via the Company’s credit administration department, the Banks can also minimize the competitive effects of larger institutions by tailoring their lending criteria to the individual circumstances of the small-to-medium sized business owner. Management believes that each Bank is positioned to compete successfully in its respective primary market area, although no assurances as to ongoing competitiveness can be given. Competition among financial institutions is based upon interest rates offered on deposit accounts, service charges on deposit accounts for various services related to customer convenience, interest rates charged on loans and other credit, the quality and scope of the services rendered, the convenience of the banking facilities and, in the case of loans to commercial borrowers, relative lending limits. Management believes that the commitment of its Banks to personal service, innovation and involvement in their respective communities and primary market areas, as well as their commitment to quality community banking service, are factors that contribute to their competitiveness. Regulatory Matters The following discussion sets forth certain elements of the regulatory framework applicable to bank holding companies and their subsidiaries and provides certain specific information relevant to Premier. This regulatory framework is intended primarily for the protection of depositors and the federal deposit insurance funds and not for the protection of the holders of securities, including Premier common shares. To the extent that the following information describes statutory or regulatory provisions, it is qualified in its entirety by reference to those provisions. A change in the statutes, regulations or regulatory policies applicable to Premier or its subsidiaries may have a material effect on the business of Premier. - 13 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 General - As a bank holding company, Premier is subject to regulation under the Bank Holding Company Act ("BHC Act"), and to inspection, examination and supervision by the Board of Governors of the Federal Reserve System ("Federal Reserve"). Under the BHC Act, bank holding companies generally may not acquire ownership or control of more than 5% of the voting shares or substantially all the assets of any company, including a bank, without the Federal Reserve's prior approval. Similarly, bank holding companies generally may not acquire ownership or control of a savings association without the prior approval of the Federal Reserve. Further, branching by the Affiliate Banks is subject to the jurisdiction, and requires the approval of each Affiliate Bank's primary federal banking regulator and, if the Affiliate Bank is a state-chartered bank, the appropriate state banking regulator. Under the BHC Act, the Federal Reserve has the authority to require a bank holding company to terminate any activity or relinquish control of the nonbank subsidiary (other than a nonbank subsidiary of a bank) upon the Federal Reserve's determination that such activity or control constitutes a risk to the financial soundness and stability of any bank subsidiary of the bank holding company. Premier and the Affiliate Banks are subject to the Federal Reserve Act, which limits borrowings by Premier (and any nonbank subsidiaries) from the Affiliate Banks and also limits various other transactions between Premier (and any nonbank subsidiaries) and the Affiliate Banks. Citizens Deposit Bank and Trust, Inc. is chartered in Kentucky and supervised, regulated and examined by the Kentucky Department of Financial Institutions.Premier Bank, Inc. is chartered in West Virginia and supervised, regulated and examined by the West Virginia Division of Financial Institutions.In addition, the Affiliate Banks are supervised and regulated by the Federal Deposit Insurance Corporation ("FDIC"). Each banking regulator has the authority to issue cease-and-desist orders if it determines that the activities of a bank regularly represent an unsafe and unsound banking practice or a violation of law. Both federal and state law extensively regulates various aspects of the banking business, such as loan loss reserve and capital requirements, truth-in-lending and truth-in-savings disclosure, equal credit opportunity, fair credit reporting, trading in securities and other aspects of banking operations. Premier and the Affiliate Banks are also affected by the fiscal and monetary policies of the federal government and the Federal Reserve and by various other governmental laws, regulations and requirements. Further, the earnings of Premier and Affiliate Banks are affected by general economic conditions and prevailing interest rates. Legislation and administrative actions affecting the banking industry are frequently considered by the United States Congress, state legislatures and various regulatory agencies. It is not possible to predict with certainty whether such legislation or administrative actions will be enacted or the extent to which the banking industry, in general, or Premier and the Affiliate Banks, in particular, would be affected. Liability for Bank Subsidiaries - The Federal Reserve has a policy to the effect that a bank holding company is expected to act as a source of financial and managerial strength to each of its subsidiary banks and to maintain resources adequate to support each such subsidiary bank. - 14 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 This support may be required at times when Premier may not have the resources to provide it. In the event of a bank holding company's bankruptcy, any commitment by the bank holding company to a federal bank regulatory agency to maintain the capital of a subsidiary bank would be assumed by the bankruptcy trustee and entitled to priority of payment. Any depository institution insured by the FDIC may be held liable for any loss incurred, or reasonably expected to be incurred, by the FDIC in connection with (i) the default of a commonly controlled FDIC-insured depository institution, or (ii) any assistance provided by the FDIC to a commonly controlled FDIC-insured depository institution in danger of default. "Default" is defined generally as the appointment of a conservator or receiver and "in danger of default" is defined generally as the existence of certain conditions indicating that a "default" is likely to occur in the absence of regulatory assistance. In the event that such a default occurred with respect to a bank, any loans to the bank from its parent holding company will be subordinate in right of payment of the bank's depositors and certain of its other obligations. Capital Requirements - Premier is subject to capital ratios, requirements and guidelines imposed by the Federal Reserve, which are substantially similar to the ratios, requirements and guidelines imposed by the FDIC on the Banks. These capital requirements establish higher capital standards for banks and bank holding companies that assume greater credit risks. For this purpose, a bank's or holding company's assets and certain specified off-balance sheet commitments are assigned to four risk categories, each weighted differently based on the level of credit risk that is ascribed to such assets or commitments. A bank's or holding company's capital is divided into two tiers: "Tier I" capital and "Tier II" capital. "Tier I" capital includes common shareholders' equity, non-cumulative perpetual preferred stock, and related surplus (excluding auction rate issues), minority interests in equity accounts of consolidated subsidiaries plus cumulative perpetual preferred stock and Trust Preferred Securities both of which are subject to certain limitations. Goodwill, certain identifiable intangible assets and certain other assets are subtracted from these sources of capital to calculate Tier I capital. "Tier II" capital includes, among other items, perpetual preferred stock not meeting the Tier I definition, mandatory convertible securities, subordinated debt and allowances for loan and lease losses, subject to certain limitations, less certain required deductions. Bank holding companies currently are required to maintain Tier I and total capital (the sum of Tier I and Tier II capital) equal to at least 4% and 8% of total risk-weighted assets, respectively. At December 31, 2014, Premier met both requirements, with Tier I and total capital equal to 13.3% and 14.6% of its total risk-weighted assets, respectively. In addition to the risk-based capital guidelines, the Federal Reserve requires bank holding companies to maintain a minimum "leverage ratio" (Tier I capital to adjusted total assets) of 3%, if the holding company has the highest regulatory ratings for risk-based capital purposes. All other bank holding companies are required to maintain a leverage ratio of 3% plus at least 100 to 200 basis points. At December 31, 2014, Premier's leverage ratio was 9.1%. - 15 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 The foregoing capital requirements are minimum requirements. The Federal Reserve may set capital requirements higher than the minimums described above for holding companies whose circumstances warrant it. For example, holding companies experiencing or anticipating significant growth may be expected to maintain capital ratios, including tangible capital positions, well above the minimum levels. Additionally, the Federal Deposit Insurance Corporation Improvement Act of 1991 ("FDICIA"), among other things, identifies five capital categories for insured depository institutions (well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized) and requires the respective federal regulatory agencies to implement systems for "prompt corrective action" for insured depository institutions that do not meet minimum capital requirements within such categories. FDICIA imposes progressively more restrictive constraints on operations, management and capital distributions, depending on the category in which an institution is classified. Failure to meet the capital guidelines could also subject a banking institution to capital raising requirements. An "undercapitalized" bank must develop a capital restoration plan and its parent holding company must guarantee the bank's compliance with the plan. The liability of the parent holding company under any such guarantee is limited to the lesser of 5% of the Bank's assets at the time it became "undercapitalized" or the amount needed to comply with the plan. Furthermore, in the event of the bankruptcy of the parent holding company, such guarantee would take priority over the parent's general unsecured creditors. In addition, FDICIA requires the various regulatory agencies to prescribe certain non-capital standards for safety and executive compensation and permits regulatory action against a financial institution that does not meet such standards. New Capital Requirements and Phase-in of Capital Buffer – Beginning on January 1, 2015, the standard for minimum regulatory Tier I risk-based capital ratio the Banks must maintain in order to be considered well capitalized under the regulatory framework for prompt corrective action increased from 6.00% to 8.00%.As shown in the table in Note 20 to the consolidated financial statements regarding stockholders’ equity, the Tier I risk-based capital ratios of the banks at December 31, 2014 already exceeded the new standard.Also beginning on January 1, 2015, a new measure of capital adequacy has been added for the Banks to be considered well capitalized.The Common Equity Tier 1 Risk-based Capital Ratio, or CET1 Ratio, restricts the capital to be included in the ratio to common shareholders’ equity and requires a minimum ratio of 6.50% of risk-weighted assets for a bank to be considered well capitalized under the regulatory framework for prompt corrective action.The equity of both of Premier’s subsidiary banks are already 100% common shareholders’ equity and therefore management does not anticipate any adverse impact from the implementation of the new capital ratio. - 16 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Beginning on January 1, 2016 an additional capital conservation buffer will be added to the minimum regulatory capital ratios under the regulatory framework for prompt corrective action.The capital conservation buffer will be measured as a percentage of risk weighted assets and will be phased-in over a four year period from 2016 thru 2019.When fully implemented, the capital conservation buffer will be 2.50% of risk weighted assets over and above the regulatory minimum capital ratios for Tier 1 Capital to risk weighted assets, Total Capital to risk weighted assets and Common Equity Tier 1 Capital (CET1) to risk weighted assets.The consequences of not meeting the capital conservation buffer thresholds include restrictions on the payment of dividends, restrictions on the payment of discretionary bonuses, and restrictions on the repurchasing of common shares by the Company.As shown in the table in Note 20 to the consolidated financial statements regarding stockholders’ equity, the capital ratios of the Affiliate Banks and the Company already exceed the new minimum capital ratios plus the fully phased-in 2.50% capital buffer requiring a Tier 1 Capital to risk weighted assets ratio of at least 8.50% and a Total Capital to risk weighted assets ratio of at least 10.50%.At this time since the Company and the Affiliate Banks have no other sources of Tier 1 Capital than their common shareholders’ equity, their actual CET1 Capital to risk weighted asset ratio should mirror the Tier 1 Capital to risk weighted asset ratio which has a higher minimum plus capital buffer threshold than the CET1 Capital to risk weighted asset ratio. Regulatory Agreements - On October 1, 2008, the Company’s subsequently acquired subsidiary Adams National, entered into a written agreement with its primary regulator, the OCC.The written agreement outlined a number of steps to be taken by Adams National to remedy unsafe and unsound banking practices relating to the level of credit risk and the administration of the loan portfolio, and violations of credit-related laws and regulations at the bank that occurred prior to its acquisition by the Company on October 1, 2009.On April 9, 2011,Adams National was merged into Boone County Bank as part of the formation of Premier Bank, Inc.With the surrender of the Adams National charter upon consummation of the merger to form Premier Bank, Inc., the Written Agreement with the OCC was terminated and no longer had any effect on the Affiliate Banks. On July 29, 2010, Consolidated Bank and Trust Company (“CB&T”), at the time a wholly owned subsidiary of Premier and a Virginia state chartered bank, the Federal Reserve Bank of Richmond (“FRB”) and the State Corporation Commission Bureau of Financial Institutions entered into a written agreement (“Written Agreement”) requiring CB&T to perform certain actions primarily designed to improve the credit quality of the Bank.Abigail Adams, as parent of CB&T, and Premier, as parent of Abigail Adams, were also named as parties to the Written Agreement to ensure that CB&T complied with the Written Agreement. - 17 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 The Written Agreement required CB&T to submit written plans to strengthen board oversight of CB&T, improve the CB&T’s asset quality, review and revise CB&T’s methodology for determining the allowance for loan losses, maintain sufficient capital at CB&T, improve CB&T’s earnings, and enhance CB&T’s liquidity position and funds management practices.CB&T was also required to submit quarterly written progress reports.The agreement restricted CB&T’s ability to declare and pay dividends without prior written approval of the regulatory agencies or incur, increase, or guarantee any debt without prior written approval of the regulatory agencies. On April 9, 2011, CB&T was merged into Boone County Bank as part of the formation of Premier Bank, Inc.With the merger of CB&T into Premier Bank, Inc., the provisions of the Written Agreement with the FRB that applied to CB&T were concluded. In addition to ensuring CB&T complied with provisions of the Written Agreement, Premier was also specifically subject to the provision requiring prior written approval of the FRB and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System for declaring or paying any dividends, and the provision requiring prior written approval of the FRB before incurring, increasing or guaranteeing any debt or purchasing or redeeming any shares of its stock.On July 24, 2012 the FRB announced that it had terminated the July 29, 2010 Written Agreement with Premier. TARP Capital Purchase Program - As discussed above in conjunction with the acquisition of Abigail Adams, Premier elected to participate in the TARP Capital Purchase Program and received $22.25 million of new equity capital from the U.S. Treasury on October 2, 2009.As part of its participation in the TARP Capital Purchase Program, Premier agreed to various requirements and restrictions imposed on all participants in the TARP Capital Purchase Program.Those restrictions subjected the Company to certain of the executive compensation limitations included in the Emergency Economic Stabilization Act of 2008 (the “EESA”). In this connection, as a condition to the closing of the transaction, the Company’s Senior Executive Officers (as defined in the Securities Purchase Agreement) (the “Senior Executive Officers”), (i) voluntarily waived any claim against the U.S. Treasury or the Company for any changes to such officer’s compensation or benefits that are required to comply with the regulation issued by the U.S. Treasury under the TARP Capital Purchase Program and acknowledged that the regulation may require modification of the compensation, bonus, incentive and other benefit plans, arrangements and policies and agreements as they relate to the period the U.S. Treasury owned the Preferred Stock of the Company; and (ii) entered into a letter with the Company amending the Benefit Plans with respect to such Senior Executive Officers as may be necessary, during the period that the Treasury owned the Preferred Stock of the Company, as necessary to comply with Section 111(b) of the EESA as long as any obligation arising from the financial assistance provided to the recipient under the TARP Capital Purchase Program remained outstanding, excluding any period during which the U.S. Treasury holds only warrants to purchase common stock of a TARP participant (the “Covered Period”).These limitations terminated upon completion of the U.S. Treasury’s auction of the Series A Preferred Stock on August 10, 2012.Detailed information regarding the Series A Preferred Shares and the Warrant can be found in Note 24 of the Notes to the Consolidated Financial Statements. - 18 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Dividend Restrictions - Premier is dependent on dividends from its Affiliate Banks for its revenues. Various federal and state regulatory provisions limit the amount of dividends the Affiliate Banks can pay to Premier without regulatory approval. At December 31, 2014, approximately $5.5 million of the total shareholders' equity of the Affiliate Banks was available for payment of dividends to Premier without approval by the applicable regulatory authority. In addition, federal bank regulatory authorities have authority to prohibit Premier's Affiliate Banks from engaging in an unsafe or unsound practice in conducting their business. The payment of dividends, depending upon the financial condition of the bank in question, could be deemed to constitute such an unsafe or unsound practice. The ability of the Affiliate Banks to pay dividends in the future is presently, and could be further, influenced by bank regulatory policies and capital guidelines as well as each Affiliate Bank's earnings and financial condition.Additional information regarding dividend limitations can be found in Note 20 of the accompanying audited consolidated financial statements. Prior to the final full redemption on November 15, 2014 of Premier’s Series A Preferred Shares, the dividend rights of holders of Premier’s common shares were also qualified and subject to the dividend rights of holders of Premier’s Series A Preferred Shares.As long as the Series A Preferred Shares remained outstanding, unless all accrued and unpaid dividends for all past dividend periods on the Series A Preferred Shares were fully paid, Premier was not be permitted to declare or pay dividends on any Common Shares, any junior preferred shares or, generally, any preferred shares ranking pari passu with the Series A Preferred Shares (other than in the case of pari passu preferred shares, dividends on a pro rata basis with the Series A Preferred Shares), nor was Premier permitted to repurchase or redeem any Common Shares or preferred shares other than the Series A Preferred Shares.As of November 15, 2014, all of the Series A Preferred Shares have been redeemed by Premier. Interstate Banking - Under the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (the "Riegle-Neal Act"), subject to certain concentration limits, (i) bank holding companies, such as Premier, are permitted to acquire banks and bank holding companies located in any state of the United States, subject to certain restrictions, and (ii) banks are permitted to acquire branch offices outside their home state by merging with out-of-state banks, purchasing branches in other states or establishing de novo branch offices in other states; provided that, in the case of any such purchase or opening of individual branches, the host state has adopted legislation "opting in" to the relevant provisions of the Riegle-Neal Act; and provided further, that, in the case of a merger with a bank located in another state, the host state has not adopted legislation "opting out" of the relevant provisions of the Riegle-Neal Act. Gramm-Leach-Bliley Act - On November 12, 1999, the Gramm-Leach-Bliley Act (the "Act") was signed into law, eliminating many of the remaining barriers to full convergence of the banking, securities, and insurance industries. The major provisions of the Act took effectMarch 12, 2000. - 19 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 The Act enables a broad-scale consolidation among banks, securities firms, and insurance companies by creating a new type of financial services company called a "financial holding company," a bank holding company with dramatically expanded powers. Financial holding companies can offer virtually any type of financial service, including banking, securities underwriting, insurance (both agency and underwriting), and merchant banking. In addition, the Act permits the Federal Reserve and the Treasury Department to authorize additional activities for financial holding companies, but only if they jointly determine that such activities are "financial in nature" or "complementary to financial activities." Premier does not presently qualify to elect financial holding company status. The Federal Reserve serves as the primary "umbrella" regulator of financial holding companies, with jurisdiction over the parent company and more limited oversight over its subsidiaries. The primary regulator of each subsidiary of a financial holding company depends on the activities conducted by the subsidiary. A financial holding company need not obtain Federal Reserve approval prior to engaging, either de novo or through acquisitions, in financial activities previously determined to be permissible by the Federal Reserve. Instead, a financial holding company need only provide notice to the Federal Reserve within 30 days after commencing the new activity or consummating the acquisition. Dodd-Frank Act - On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law, which implements far-reaching changes across the financial regulatory landscape, including provisions that, among other things,: · created a new agency to centralize responsibility for consumer financial protection, the Consumer Financial Protection Bureau, which will be responsible for implementing, examining and enforcing compliance with federal consumer financial laws; · apply the same leverage and risk-based capital requirements that apply to insured depository institutions to most bank holding companies; · require bank holding companies and banks to be both well capitalized and well managed in order to acquire banks located outside their home state; · change the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital, eliminate the ceiling on the size of the Deposit Insurance Fund and increase the floor of the size for the Deposit Insurance Fund; · impose comprehensive regulation of the over-the-counter derivatives market, which would include certain provisions that would effectively prohibit insured depository institutions from conducting certain derivatives businesses within the institution itself; · require large, publicly-traded bank holding companies to create a risk committee responsible for the oversight of enterprise risk management; · implemented corporate governance revisions, including with regard to executive compensation and proxy access by shareholders, that apply to all public companies, not just financial institutions; - 20 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 · made permanent the $250,000 limit for federal deposit insurance, increased the cash limit of Securities Investor Protection Corporation protection from $100,000 to $250,000 and provided unlimited federal deposit insurance for non-interest-bearing demand transaction accounts at all insured depository institutions until December 31, 2012; · repealed the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts; · amended the Electronic Fund Transfer Act (“EFTA”) to, among other things, give the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) the authority to establish rules regarding interchange fees charged for electronic debit transactions by payment card issuers having assets over $10 billion and to enforce a new statutory requirement that such fees be reasonable and proportional to the actual cost of a transaction to the issuer; and · increased the authority of the Federal Reserve Board to examine financial holding companies and their non-bank subsidiaries. Many aspects of the Dodd-Frank Act are subject to future rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on Premier, its customers or the financial services industry as a whole.In some cases, regulatory or other governmental agencies already have taken action to comply with the Dodd-Frank Act’s mandates. Number of Employees The Company and its subsidiaries collectively had approximately 366 full-time equivalent employees as of December 31, 2014.Its executive offices are located at 2883 5th Avenue, Huntington, West Virginia 25702, telephone number (304) 525-1600 (facsimile number (304) 525-9701). - 21 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Item 1A.Risk Factors Like all financial companies, the Company’s business and results of operations are subject to a number of risks, many of which are outside of the Company’s control.In addition to the other information in this report, readers should carefully consider that the following important factors, among others, could materially impact the Company’s business and future results of operations. Changes in Interest Rates Could Negatively Impact the Company’s Results of Operations The earnings of Premier are primarily dependent on net interest income, which is the difference between interest earned on loans and investments, and interest paid on interest-bearing liabilities such as deposits and borrowings. Interest rates are highly sensitive to many factors, including government monetary and fiscal policies; domestic and international economic and political conditions; and, in particular, changes in the discount rate by the Board of Governors of the Federal Reserve System. Conditions such as inflation, recession, unemployment, money supply, government borrowing and other factors beyond management’s control may also affect interest rates. If Premier’s interest-earning assets mature, reprice or prepay more quickly than interest-bearing liabilities in a given period, a decrease in market interest rates could adversely affect net interest income. Likewise, if interest-bearing liabilities mature or reprice, or, in the case of deposits, are withdrawn by the accountholder more quickly than interest-earning assets in a given period, an increase in market interest rates could adversely affect net interest income. Given Premier’s current mix of assets and liabilities, a rising interest rate environment would have a positive impact on Premier’s results of operations, because the Company has more interest bearing assets than interest bearing liabilities and the interest bearing assets will likely reprice at higher rates more quickly than interest-bearing liabilities. Fixed rate loans increase Premier’s exposure to interest rate risk in a rising rate environment because interest-bearing liabilities would be subject to repricing before assets become subject to repricing.Adjustable rate loans decrease the risks to a lender associated with changes in interest rates but involve other risks.As interest rates rise, the periodic payment by the borrower rises to the extent permitted by the terms of the loan, and the increased periodic payment increases the potential for default.At the same time, for secured loans, the marketability of the underlying collateral may be adversely affected by higher interest rates. In a declining interest rate environment, there is likely to be an increase in prepayment activity on loans as the borrowers refinance their loans at lower interest rates. Under these circumstances, Premier’s results of operations could be negatively impacted.Adjustable rate loans that have an interest rate floor feature will exhibit the same characteristics as a fixed rate loan during the period market interest rates are below the floor.During this time and until the time market interest rates rise above the floor, Premier’s exposure to interest rate risk in a rising rate environment is increased because interest-bearing liabilities would be subject to repricing without a change in the interest rate on adjustable rate loans. - 22 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Changes in interest rates also can affect the value of loans, investments and other interest-rate sensitive assets and Premier’s ability to realize gains on the sale or resolution of assets. This type of income can vary significantly from quarter to quarter and year to year based on a number of different factors, including the interest rate environment. An increase in interest rates that adversely affects the ability of borrowers to pay the principal or interest on loans may lead to an increase in non-performing assets and increased loan loss reserve requirements that could have a material adverse effect on Premier’s results of operations. Regional Economic Changes in the Company’s Markets Could Adversely Impact Results From Operations Like all banks, Premier is subject to the effects of any economic downturn, and in particular a significant decline in home values or reduced commercial development in Premier’s markets could have a negative effect on results of operations. Premier’s success depends primarily on the general economic conditions in the counties in which Premier conducts business, and in the West Virginia, southern Ohio, northern Kentucky, northern and south central Virginia and the metro Washington, DC and Richmond, Virginia areas in general. Unlike larger banks that are more geographically diversified, Premier provides banking and financial services to customers primarily in the West Virginia counties of Barbour, Boone, Braxton, Calhoun, Clay, Doddridge, Gilmer, Harrison, Jackson, Kanawha, Lewis, Lincoln, Logan, Monongalia, Roane, Taylor, Upshur, Webster, Wirt and Wood, the southern Ohio counties of Adams, Brown, Gallia, Lawrence and Scioto, the northern Kentucky counties of Boone, Bracken, Campbell, Fleming, Greenup, Henry, Kenton, Lewis, Mason, Robertson and Shelby, the metro Washington DC area including the surrounding portions of Virginia and Maryland and the Richmond and Hampton metro areas of Virginia. The local economic conditions in these market areas have a significant impact on Premier’s ability to originate loans, the ability of the borrowers to repay these loans and the value of the collateral securing these loans. A decline in the general economic conditions caused by inflation, recession, government intervention or regulation, unemployment or other factors beyond Premier’s control would affect these local economic conditions and could adversely affect Premier’s financial condition and results of operations. Additionally, a significant decline in home values would likely lead to increased delinquencies and defaults in both the consumer home equity loan and residential real estate loan portfolios and result in increased losses in these portfolios. There has been a sustained decline in the housing market and real estate markets and in the general economy, both nationally and locally, due to the recession that began in December 2007.Housing markets deteriorated as evidenced by reduced levels of sales, increasing inventories of houses and condominiums on the market, a decline in house prices and an increase in the length of time houses remain on the market.Some recovery of values and economic activity has occurred in various degrees throughout Premier’s markets.However, it is possible that these conditions will not improve any further or will worsen or that such conditions will result in a decrease in Premier’s interest income, an increase in Premier’s non-performing loans, and/or an increase in Premier’s provision for loan losses. - 23 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Premier targets its business lending and marketing strategy for loans to serve primarily the banking and financial services needs of small to medium size businesses.These small to medium size businesses generally have fewer financial resources in terms of capital or borrowing capacity than larger entities.If general economic conditions negatively impact these businesses, Premier’s results of operations and financial condition may be adversely affected. Extensive Regulation and Supervision Premier, primarily through the Affiliate Banks, is subject to extensive federal and state regulation and supervision. Banking regulations are primarily intended to protect depositors’ funds, federal deposit insurance funds and the banking system as a whole, not shareholders. These regulations affect Premier’s lending practices, capital structure, investment practices, dividend policy and growth, among other things. Premier is also subject to a number of federal laws, which, among other things, require it to lend to various sectors of the economy and population, establish and maintain comprehensive programs relating to anti-money laundering and customer identification, and customer education programs to avoid excessive overdrafting. Congress and federal regulatory agencies continually review banking laws, regulations and policies for possible changes. Changes to statutes, regulations or regulatory policies, including changes in interpretation or implementation of statutes, regulations or policies, could affect Premier in substantial and unpredictable ways. Such changes could subject Premier to additional costs, limit the types of financial services and products it may offer and/or increase the ability of non-banks to offer competing financial services and products, among other things. Failure to comply with laws, regulations or policies could result in sanctions by regulatory agencies, civil money penalties and/or reputation damage, along with corrective action plans required by regulatory agencies, any of which could have a material adverse effect on Premier’s business, financial condition and results of operations.Premier and certain of its Affiliate Banks have in the past been subject to such corrective action plans, and therefore there may be some residual reputation damage within the regulatory agencies.While Premier has policies and procedures designed to prevent any such violations, there can be no assurance that such violations will not occur.See the “Regulatory Matters” section in Item 1, “Business”. Dividend payments by subsidiaries to Premier and by Premier to its shareholders can be restricted. The Company’s principal source of funds for dividend payments and its debt service obligations is dividends received from the subsidiary Banks.Banking regulations limit the amount of dividends that may be paid without prior approval of regulatory agencies.Under these regulations, the amount of dividends that may be paid in any calendar year is limited to the current year’s net profits, as defined, combined with the retained net profits of the preceding two years, subject to the capital requirements and additional restrictions as discussed in Note 20 to the consolidated financial statements.During 2015 the Banks could, without prior approval, declare dividends of approximately $5.5 million plus any 2015 net profits retained to the date of the dividend declaration. - 24 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Premier is a separate and distinct legal entity from Premier’s subsidiaries.Premier receives nearly all of its revenue from dividends from is subsidiary banks, which are limited by federal banking laws and regulations.These dividends also serve as the primary source of funds to pay dividends on Premier’s common and preferred shares.The inability of Premier’s subsidiary banks to pay sufficient dividends to Premier could have a material, adverse effect on its business.Further discussion of Premier’s ability to pay dividends can be found under the captions “Regulatory Matters – TARP Capital Purchase Program”, and “Regulatory Matters – Dividend Restrictions” in Item 1 of this Form 10-K and Note 20 of the Notes to the Consolidated Financial Statements. The Extended Disruption of Vital Infrastructure Could Negatively Impact the Company’s Results of Operations and Financial Condition Premier’s operations depend upon, among other things, its technological and physical infrastructure, including its equipment and facilities.While disaster recovery procedures are in place, an extended disruption of its vital infrastructure by fire, power loss, natural disaster, telecommunications failure, computer hacking and viruses, terrorist activity or the domestic and foreign response to such activity, or other events outside of Premier’s control, could have a material adverse impact either on the financial services industry as a whole, or on Premier’s business, results of operations, and financial condition. Defaults by Another Larger Financial Institution Could Adversely Affect Financial Markets Generally. The commercial soundness of many financial institutions may be closely interrelated as a result of relationships between the institutions. As a result, concerns about, or a default or threatened default by, one institution could lead to significant market-wide liquidity and credit problems, losses or defaults by other institutions. This is sometimes referred to as “systemic risk”.Premier’s business could be adversely affected directly by the default of another institution or if the financial services industry experiences significant market-wide liquidity and credit problems. Market Volatility May Adversely Affect Market Price of Common Stock or Investment Security Values The capital and credit markets have experienced volatility and disruption in the past and for periods lasting more than a year.In some cases, the markets have produced downward pressure on stock prices and credit availability for certain issuers seemingly without regard to those issuers’ underlying financial strength.Market volatility could contribute to the decline in the market value of certain security investments and other assets of Premier.If market disruption and volatility should occur, continue or worsen, Premier may experience an adverse effect, which may be material, on results of operations, capital or financial position. - 25 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 New or Revised Tax, Accounting and Other Laws, Regulations, Rules and Standards Could Significantly Impact Strategic Initiatives, Results of Operations and Financial Condition The financial services industry is highly regulated and laws and regulations may sometimes impose significant limitations on operations. These limitations, and sources of potential liability for the violation of such laws and regulations, are described under the heading “Business — Regulatory Matters” above.These regulations, along with the existing tax and accounting laws, regulations, rules and standards, control the methods by which financial institutions conduct business; implement strategic initiatives, as well as past, present, and contemplated tax planning; and govern financial disclosures. These laws, regulations, rules, and standards are constantly evolving and may change significantly over time. The nature, extent, and timing of the adoption of significant new laws, changes in existing laws, or repeal of existing laws may have a material impact on Premier’s results of operations and financial condition, the effects of which are impossible to predict at this time. Additional Capital May Not Be Available When Needed or Required by Regulatory Authorities. Premier and the Affiliate Banks are required by federal and state regulatory authorities to maintain adequate levels of capital to support its operations. In addition, Premier may elect to raise additional capital to support its business or to finance acquisitions, if any, or it may otherwise elect or be required to raise additional capital.Premier’s ability to raise additional capital, if needed, will depend on conditions in the capital markets, economic conditions and a number of other factors, many of which are outside Premier’s control and its financial performance. Accordingly, Premier may not be able to raise additional capital if needed or on acceptable terms. If Premier cannot raise additional capital when needed, it may have a material adverse effect on its financial condition, results of operations and prospects. Strong Competition Within the Company’s Market Area May Limit Profitability Premier faces significant competition both in attracting deposits and in the origination of loans. Mortgage bankers, commercial banks, credit unions and other savings institutions, which have offices in the market areas of the Affiliate Banks, have historically provided most of the competition for the Affiliate Banks for deposits; however, each Affiliate Bank also competes with financial institutions that operate through internet banking operations throughout the continental United States. In addition, and particularly in times of high interest rates, each Affiliate Bank faces additional and significant competition for funds from money market and mutual funds, securities firms, commercial banks, credit unions and other savings institutions located in the same communities and those that operate through Internet banking operations throughout the continental United States. Many competitors have substantially greater financial and other resources than Premier and its Affiliate Banks. Moreover, credit unions do not pay federal or state income taxes and are subject to fewer regulatory constraints than community banks and as a result, they may enjoy a competitive advantage over Premier. The Affiliate Banks compete for loans principally on the basis of the interest rates and loan fees they charge, the types of loans they originate and the quality of services they provide to borrowers. This advantage places significant competitive pressure on the prices of loans and deposits. - 26 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Allowance for Loan Losses May Be Insufficient Premier, through the Affiliate Banks, maintains an allowance for loan losses based on, among other things, national and regional economic conditions, historical loss experience, evaluations of potential losses on identified problem loans and delinquency trends.Premier believes that its allowance for loan losses is maintained at a level adequate to absorb any probable incurred losses in its loan portfolio given the current information known to management.These determinations are based upon estimates that are inherently subjective, and their accuracy depends on the outcome of future events.Therefore, Premier cannot predict loan losses with certainty and ultimate losses may differ from current estimates.Depending on changes in economic, operating and other conditions, including changes in interest rates, which are generally beyond its control, Premier’s actual losses could exceed its current allowance estimates.Premier’s allowance may not be sufficient to cover all charge-offs in future periods.If charge-offs exceed Premier’s allowance, its earnings would decrease.In addition, regulatory agencies review Premier’s allowance for loan losses and may require additions to the allowance based upon their judgment about information available to them at the time of their examination.A required increase in Premier’s allowance for loan losses could reduce its earnings. Loss of Large Checking and Money Market Deposit Customers Could Increase Cost of Funds and Have a Negative Effect on Results of Operations Premier has a number of large deposit customers that maintain balances in checking, money market and repurchase agreement accounts at the Affiliate Banks. The ability to attract these types of deposits has a positive effect on Premier’s net interest margin as they provide a relatively low cost of funds to Premier compared to certificates of deposits or borrowing advances. If these depositors were to withdraw these funds and the Affiliate Banks were not able to replace them with similar types of deposits, the cost of funds would increase and Premier’s results of operation would be negatively impacted. - 27 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Integration of Future Acquisitions May Be More Difficult Than Anticipated The success of Premier’s acquisition of the Bank of Gassaway or any future acquisitions will depend on a number of factors, including (but not limited to) Premier’s ability to: • timely and successfully integrate the operations of Premier and each of the acquisitions; • maintain the existing relationships with the depositors of each acquisition to minimize the withdrawal of deposits subsequent to the merger(s); • maintain and enhance the existing relationships with the borrowers of each acquisition to limit potential losses from loans made by the them; • control the incremental non-interest expense of the integrated operations to maintain overall operating efficiencies; • retain and attract qualified personnel at each acquisition; and • compete effectively in the communities served by each acquisition and in nearby communities. - 28 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Concentration of Commercial Real Estate and Commercial Business Loans May Increase Credit Risk in the Loan Portfolio These types of loans generally expose a lender to greater risk of non-payment and loss than one- to four-family residential mortgage loans because repayment of the loans often depends on the successful business operations and the income stream of the commercial borrowers.Such loans typically involve larger loan balances to single borrowers or groups of related borrowers compared to one- to four-family residential mortgage loans.A significant decline in general economic conditions caused by inflation, recession, unemployment or other factors beyond Premier’s control would impact these local economic conditions and could negatively affect the financial results of its banking operations. Premier’s success in the metro Washington, D.C. market area depends primarily on the local general economic conditions in the area and lending to commercial customers.While the sources of economic activity in the metro Washington, D.C. market are diverse, commercial loans in the market area are generally larger in size than in Premier’s other markets due to various factors such as higher real estate values and larger business operations.Also, many of the local borrowers have more than one commercial real estate or commercial business loan outstanding with Premier.Consequently, an adverse development with respect to one loan or one credit relationship can expose Premier to a significantly greater risk of loss compared to an adverse development with respect to a one- to four-family residential mortgage loan. The local economic conditions in the Washington, D.C. metropolitan area have a significant impact on its loans, the ability of the borrowers to repay these loans and the value of the collateral securing these loans and could negatively affect the financial results of Premier’s banking operations Premier’s success and recent growth in lending in the central West Virginia market area depend primarily on the local general economy which has been driven in the past by Federal Government programs to develop technology infrastructure and more recently by the drilling for natural gas in the newly discovered Marcellus and Utica shale formations.While Premier’s direct credit risk exposure to such industries is minimal, the success or failure of these industries may have an indirect effect on the local economic conditions in the central West Virginia market area thus having a significant impact on Premier’s loans, the ability of the borrowers to repay these loans and the value of the collateral securing these loans and could negatively affect the financial results of its banking operations. - 29 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Premier’s expenses will increase as a result of increases in FDIC insurance premiums. The Federal Deposit Insurance Corporation imposes an assessment against institutions for deposit insurance.This assessment is based on the risk category of the institution and ranges from 2.5 to 45 basis points of the institution’s assessment base.The assessment base for banks similar to those owned by Premier is defined as the most recent quarterly average total assets of the bank less the quarterly average tangible equity of the bank.Federal law requires that the designated reserve ratio for the deposit insurance fund be established at a minimum of 1.35% of estimated insured deposits.If this reserve ratio drops below 1.35% or if the FDIC expects that it will do so within six months, the FDIC must establish and implement a plan to restore the designated reserve ratio to 1.35% of estimated insured deposits by no later than September 30, 2020. Claims and Litigation Pertaining to Fiduciary Responsibility From time to time, shareholders or customers may make claims and take legal action pertaining to Premier’s and the Affiliate Banks’ performance of their fiduciary responsibilities. Defending such claims can impose a material expense on Premier.If such claims and legal actions are not resolved in a manner favorable to the Affiliate Banks they may result in financial liability and/or adversely affect the market perception of the Affiliate Banks and their products and services as well as impact customer demand for those products and services. Any financial liability or reputation damage could have a material adverse effect on Premier’s business, which, in turn, could have a material adverse effect on its financial condition and results of operations Unauthorized Disclosure of Sensitive or Confidential Customer Information Could Severely Harm Our Business. In the normal course of business, the Affiliate Banks collect, process and retain sensitive and confidential customer information to both open deposit accounts and determine whether to approve a customer’s request for a loan. Premier also relies upon a variety of computing platforms and networks over the internet for the purposes of data processing, communication and information exchange, including a variety of services provided by third-party vendors.Despite the security measures in place, Premier’s facilities and systems, and those of Premier’s third-party service providers, may be vulnerable to security breaches, acts of vandalism, computer viruses, misplaced or lost data, programming and/or human errors or other similar events. If information security is breached, information can be lost or misappropriated resulting in financial loss or costs to Premier or damages to others. Any security breach involving the misappropriation, loss or other unauthorized disclosure of confidential customer information, whether by Premier or by its vendors, could severely damage Premier’s reputation, expose it to the risks of litigation and liability or disrupt the business operations of Premier which in turn, could have a material adverse effect on its financial condition and results of operations. - 30 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Inability to Hire and Retain Qualified Employees Premier’s performance is largely dependent on the talents and efforts of highly skilled individuals and their ability to attract and retain customer relationships in a community bank environment. There is intense competition in the financial services industry for qualified employees. In addition, Premier faces increasing competition with businesses outside the financial services industry for the most highly skilled individuals. Premier’s business could be adversely affected if it were unable to retain and motivate its existing key employees and management team.Furthermore, Premier’s success may be impacted if it were unable to recruit replacement management and key employees in a reasonable amount of time. Future Issuances of Common Shares or Other Securities May Dilute the Value of Outstanding Common Shares, Which May Also Adversely Affect their Market Price In many situations, Premier’s Board of Directors has the authority, without any vote of its shareholders, to issue shares of authorized but unissued securities, including common shares authorized and unissued under Premier’s stock option plans and shares of Premier preferred stock. In the future, Premier may issue additional securities, through public or private offerings, in order to raise additional capital, complete acquisitions, or compensate key employees. Any such issuance would dilute the percentage of ownership interest of existing shareholders and may dilute the per share value of the common stock. Preferred Shares Impact Net Income Available to Common Shareholders, and the Warrant May Be Dilutive to Premier’s Common Shareholders. Additional capital Premier may raise through the issuance of Preferred Stock may decrease net income available to common shareholders.Dividends declared and the accretion of any discount on the issuance of preferred shares reduces the net income available to Premier’s common shareholders and earnings per common share.Preferred shares also receive preferential treatment in the event of Premier’s liquidation, dissolution or winding up of its operations.Premier’s participation in the TARP Capital Purchase Program resulted in the issuance of its Series A Preferred Shares and also a common stock warrant to the U.S. Treasury.In 2014 Premier redeemed the remaining outstanding Series A Preferred Shares; however the ownership interest of Premier’s existing common shareholders will be diluted to the extent the Warrant Premier issued to the U.S. Treasury is exercised.Although the U.S. Treasury has agreed not to vote any of the common shares it receives upon exercise of the Warrant, a transferee of any portion of the Warrant or of any common shares acquired upon exercise of the Warrant is not bound by this agreement. - 31 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 If a Subsidiary Bank’s Current Capital Ratios Decline Below the Regulatory Threshold for an “Adequately Capitalized” Institution, the Bank Will Be Considered “Undercapitalized” Which May Have a Material and Adverse Effect on Premier. The Federal Deposit Insurance Act (FDIA) requires each federal banking agency to take prompt corrective action with respect to banks that do not meet the minimum capital requirements. Once a bank becomes undercapitalized, it is subject to various requirements and restrictions, including a prohibition of the payment of capital distributions and management fees, restrictions on growth of the bank’s assets, and a requirement for prior regulatory approval of certain expansion proposals. In addition, an undercapitalized bank must file a capital restoration plan with its principal federal regulator. If an undercapitalized bank fails in any material aspect to implement a plan approved by its regulator, the agency may impose additional restrictions on the bank. These include, among others, requiring the recapitalization or sale of the bank, restrictions with affiliates, and limiting the interest rates the bank may pay on deposits. Further, even after the bank has attained adequately capitalized status, the appropriate federal agency may, if it determines, after notice and hearing, that the bank is in an unsafe or unsound condition or has not corrected a deficiency from its most recent examination, treat the bank as if it were undercapitalized and subject the bank to the regulatory restrictions of such lower classification. In addition to measures taken under the prompt corrective action provisions with respect to undercapitalized institutions, insured banks and their holding companies may be subject to potential enforcement actions by their regulators for unsafe and unsound practices in conducting their business or the violations of law or regulation, including the filing of false or misleading regulatory reports. Enforcement actions under this authority may include the issuance of cease and desist orders, the imposition of civil money penalties, the issuance of directives to increase capital, formal and informal agreements, or the removal and prohibition orders against “institution-affiliates parties”. Further, the Federal Reserve may bring an enforcement action against the bank holding company either to address the undercapitalization in the holding company or to require the holding company to implement measures to remediate undercapitalization in a subsidiary. Item 1B.Unresolved Staff Comments None. - 32 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Item 2.Properties The Company leases its principal executive offices located in Huntington, West Virginia. Except as noted, each of the Banks owns the real property and improvements on which their banking activities are conducted. Premier Bank, in addition to its main office at 2883 5th Avenue in Huntington, West Virginia has branches at the following locations: Branch Address Location and Zip Code Leased/ Owned Madison 300 State Street Madison, WV25130 Owned Van Route 85 Van, WV25206 Owned West Hamlin 40 Lincoln Plaza Branchland, WV25506 Leased Logan 307 Hudgins Street Logan, WV25601 Owned Buckhannon 14 North Locust Street Buckhannon, WV26201 Owned Bridgeport 25 Oakmont Lane Bridgeport, WV26330 Owned Philippi 2 South Main Street Philippi, WV26416 Owned Gassaway 700 Elk Street Gassaway, WV26624 Owned Flatwoods 3802 Sutton Land Sutton, WV26601 Owned Sutton 373 West Main Street Sutton, WV26601 Owned Clay 2043 Main Street Clay, WV25043 Owned Rock Cave State Routes 4 & 20 Rock Cave, WV26234 Leased Burnsville 316 Walbash Avenue Burnsville, WV26335 Leased Ravenswood 601 Washington Street Ravenswood, WV26164 Owned Ripley South 606 South Church Street Ripley, WV25271 Owned Ripley East 103 Miller Drive Ripley, WV25271 Owned Spencer Main 303 Main Street Spencer, WV25276 Owned Spencer Drive Thru 406 Main Street Spencer, WV25276 Owned Mineral Wells 1397 Elizabeth Pike Mineral Wells, WV26150 Owned Connecticut Avenue 1130 Connecticut Avenue Washington, DC20036 Leased DuPont Circle 1604 17th Street, N.W. Washington, DC20009 Leased K Street 1treet, N.W. Washington, DC20006 Leased Silver Spring 8121 Georgia Avenue Silver Spring, MD20910 Leased Chevy Chase 5530 Wisconsin Avenue Chevy Chase, MD20815 Leased Richmond 320 North First Street Richmond, VA23219 Owned Hampton 101 N. Armistead Avenue Hampton, VA23669 Owned - 33 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Item 2.Properties – (continued) Citizens Deposit Bank & Trust, in addition to its main office at 10 Second Street in Vanceburg, Kentucky, has branches at the following locations: Branch Address Location and Zip Code Leased/ Owned AA Branch 67 Commercial Drive, Suite 3 Vanceburg, KY41179 Leased Brooksville 111 Powell Street Brooksville, KY41004 Owned Eminence 5230 South Main Street Eminence, KY Owned Ft.Wright 3425 Valley Plaza Pkway Ft. Wright, KY41017 Owned Garrison 9234 East KY 8 Garrison, KY41141 Owned Maysville 1 Maysville, KY41056 Owned Mt. Olivet 103-107 South Main Street Mt. Olivet, KY41064 Owned Tollesboro 2954 West KY 10 Tollesboro, KY41189 Owned Aberdeen 130 Stivers Road Aberdeen, OH45101 Owned Ironton 221 Railroad Street Ironton, OH20001 Owned Proctorville 7604 County Road 107 Unit A Proctorville, OH45669 Leased Ripley 104 Main Street Ripley, OH45167 Owned South Webster 110 N. Jackson Street South Webster, OH45682 Owned Item 3.Legal Proceedings The Banks are parties to legal actions that are ordinary routine litigation incidental to a commercial banking business. In management's opinion, the outcome of these matters, individually or in the aggregate, will not have a material adverse impact on the results of operations or financial position of the Company. Item 4.Mine Safety Disclosures Not Applicable - 34 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities The Company's common stock is listed on the NASDAQ Global Market System under the symbol PFBI. At December 31, 2014, the Company had approximately 1,768 shareholders of record of its common shares. The following table sets forth on a quarterly basis cash dividends paid and the range of high and low sales prices on a per share basis during the quarters indicated. Cash Sales Price Dividends Paid High Low First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter January 31 Special Dividend $ First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter (through March 1, 2015) $ $ $ The payment of dividends by the Company depends upon the ability of the Banks to declare and pay dividends to the Company because the principal source of the Company's revenue will be dividends paid by the Banks.At December 31, 2014 approximately $5.5 million was available for payment as dividends from the Banks to the Company without the need for regulatory approval. In considering the payment of dividends, the Board of Directors will take into account the Company's financial condition, results of operations, tax considerations, costs of expansion, industry standards, economic conditions and need for funds, as well as governmental policies and regulations applicable to the Company and the Banks. See "REGULATORY MATTERS - Capital Requirements" for discussion on capital guidelines. - 35 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Stock Performance Graph The following Stock Performance Graph and related information shall not be deemed “soliciting material” or to be “filed” with the Securities and Exchange Commission, nor shall such information be incorporated by reference into any future filing under the Securities Act of 1933 or Securities Exchange Act of 1934, each as amended, except to the extent that Premier specifically incorporates it by reference into such filing. The following graph shows a comparison of cumulative total stockholder return on the Common Stock since December 31, 2009 with the cumulative total returns of both a broad equity market index and a published industry index.The broad equity market index chosen was the Russell 3000 and the published industry index chosen was the SNL ($500M-$1B) Bank Asset-Size Index.The graph reflects historical performance only, which is not indicative of possible future performance of the Common Stock. Premier Financial Bancorp, Inc. Period Ending Index 12/31/09 12/31/10 12/31/11 12/31/12 12/31/13 12/31/14 Premier Financial Bancorp, Inc. Russell 3000 SNL $500M-$1B Bank Index *Source: SNL Financial LC, Charlottesville, VA - 36 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Equity Compensation Plan Information The following table gives information about the Company’s common stock that may be issued upon the exercise of options, warrants and rights under its equity compensation plans: the 2002 Stock Option Plan and the 2012 Long-term Incentive Plan, as of December 31, 2014. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (Excluding securities reflected in column (a)) (c) Equity compensation plans approved by shareholders 2002 Stock Option Plan $ 0 2012 Long-term Incentive Plan Equity compensation plans not approved by shareholders None Total $ - 37 - Table of Contents PREMIER FINANCIAL BANCORP, INC. FORM 10-K December 31, 2014 Item 6.Selected Financial Data The following table presents consolidated selected financial data for the Company. It does not purport to be complete and is qualified in its entirety by more detailed financial information and the audited consolidated financial statements contained elsewhere in this annual report. (Dollars in thousands, except per share amounts) At or for the Year Ended December 31 Earnings Net interest income $ Provision for loan losses ) Non-interest income Non-interest expense Income taxes Net income Preferred stock dividends, net of redemption discount Net income available to common shareholders $ Financial Position Total assets $ Loans Allowance for loan losses Goodwill and other intangibles Securities Deposits Other borrowings Preferred equity - Common equity Per Common Share Data Net income – basic Net income - diluted Book value Tangible book value Cash dividends Financial Ratios Return on average assets % Return on average common equity % Dividend payout % Stockholders’ equity to total assets at period-end % Average stockholders’ equity to average total assets % - 38 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. INTRODUCTION Premier Financial Bancorp, Inc. ("Premier” or the “Company”) is a multi-bank holding company headquartered in Huntington, West Virginia.It operates two community bank subsidiaries, Premier Bank, Inc. (“Premier Bank”), an $873 million bank headquartered in Huntington, West Virginia, and Citizens Deposit Bank and Trust (“Citizens”), a $373 million bank headquartered in Vanceburg, Kentucky, each with a local orientation. The banks operate in thirty-three communities within the states of West Virginia, Virginia, Ohio, Maryland and Kentucky plus the cities of Washington, DC and Richmond, Virginia.Through these locations the banks provide their customers with a full range of banking services.On September 10, 2010 Citizens completed its purchase of four banking offices (“Branch Purchase”) from Integra Bank N.A. (“Integra Bank”).The banking offices are located in Maysville and Mount Olivet, Kentucky and Ripley and Aberdeen, Ohio.On April 9, 2011, Premier merged five of its subsidiary banks together.Adams National, CB&T, First Central Bank and Traders Bank, Inc. were merged into Boone County Bank.The resulting bank moved its headquarters to Huntington, West Virginia and changed its name to Premier Bank, Inc.On August 17, 2012, Premier merged its three other subsidiary banks together.Ohio River Bank and Farmers Deposit Bank were merged into Citizens.On April 4, 2014, Premier completed its purchase of the Bank of Gassaway (“Gassaway”), a $201.5 million bank headquartered in Gassaway, West Virginia with branch offices located in Sutton, Burnsville, Clay and Flatwoods, West Virginia.As of December 31, 2014, Premier had approximately $1.25 billion in total assets, $880 million in total loans, $1.1 billion in total deposits and $16 million in customer repurchase agreements. The accompanying consolidated financial statements have been prepared by the management of Premier in conformity with accounting principles generally accepted in the United States of America. The audit committee of the Board of Directors engaged Crowe Horwath LLP (“Crowe”) as independent auditors to audit the consolidated financial statements, and their report is included elsewhere herein. Financial information appearing throughout this annual report is consistent with that reported in the consolidated financial statements. The following discussion is designed to assist readers of the consolidated financial statements in understanding significant changes in Premier's financial condition and results of operations. Management's objective of a fair presentation of financial information is achieved through a system of internal accounting controls. The financial control system of Premier is designed to provide reasonable assurance that assets are safeguarded from loss and that transactions are properly authorized and recorded in the financial records. As an integral part of that financial control system, the holding company employs a staff of internal auditors and contracts with professional consulting firms to perform internal audits of the financial records of each of the subsidiaries on a periodic basis.The internal audit manager reports the findings and recommendations highlighted by the internal audits to Premier’s audit committee as well as the audit committees of the subsidiaries.In addition, the audit committee of the Board of Directors engages Crowe as independent auditors to render an opinion on management’s assessment of the internal controls of the company.The activities of both the internal and external audit functions are reviewed by the audit committee of the Board of Directors. - 39 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Also, on a regular periodic basis, the subsidiary banks are examined by Federal and State banking authorities for safety and soundness as well as compliance with applicable banking laws and regulations. Their reports are issued to the Board of Directors of the bank under examination. FORWARD-LOOKING STATEMENTS Management's discussion and analysis contains forward-looking statements that are provided to assist in the understanding of anticipated future financial performance. However, such performance involves risks and uncertainties, and there are certain important factors that may cause actual results to differ materially from those anticipated. These important factors include, but are not limited to, economic conditions (both generally and more specifically in the markets in which Premier operates), competition for Premier's customers from other providers of financial services, government legislation and regulation (which changes from time to time), changes in interest rates, Premier's ability to originate quality loans, collect delinquent loans and attract and retain deposits, the impact of Premier's growth or lack thereof, Premier's ability to control costs, and new accounting pronouncements, all of which are difficult to predict and many of which are beyond the control of Premier.The words “may,” “could,” “should,” “would,” “will,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “project,” “predict,” “continue” and similar expressions are intended to identify forward-looking statements. CRITICAL ACCOUNTING POLICIES General The financial condition and results of operations presented in the Consolidated Financial Statements, accompanying Notes to the Consolidated Financial Statements and management's discussion and analysis are, to a large degree, dependent upon our accounting policies. The selection and application of these accounting policies involve judgments, estimates, and uncertainties that are susceptible to change. Presented below is a discussion of those accounting policies that management believes are the most important to the presentation and understanding of our financial condition and results of operations. These critical accounting policies require management's most difficult, subjective and complex judgments about matters that are inherently uncertain. In the event that different assumptions or conditions were to prevail, and depending upon the severity of such changes, the possibility of materially different financial condition or results of operations is a reasonable likelihood. See also Note 1 of the accompanying consolidated financial statements presented elsewhere in this annual report. - 40 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Allowance for Loan Losses The Company monitors and maintains an allowance for loan losses to absorb an estimate of probable incurred losses inherent in the loan portfolio. Note 5 to the Consolidated Financial Statements contains a significant level of analysis of the allowance for loan losses.The Company maintains policies and procedures that address the systems of control over the following areas of maintenance of the allowance: the systematic methodology used to determine the appropriate level of the allowance to provide assurance that the allowance for loan losses is maintained in accordance with accounting principles generally accepted in the United States of America; the accounting policies for loan charge-offs and recoveries; the assessment and measurement of impairment in the loan portfolio; and the loan grading system. The Company evaluates various loans individually for impairment using accounting guidance issued by Financial Accounting Standards Board (“FASB”). Loans evaluated individually for impairment include non-performing loans, such as loans on non-accrual, loans past due 90 days or more, restructured loans and other loans selected by management including loans graded as substandard or doubtful by the Company’s internal credit review process. The evaluations are based upon discounted expected cash flows or collateral valuations. If the evaluation shows that a loan is individually impaired, then a specific reserve is established for the amount of impairment. For loans without individual measures of impairment, the Company makes estimates of losses for groups of loans as required by accounting guidance. Loans are grouped by similar characteristics, including the type of loan, the assigned loan grade and the general collateral type. A loss rate reflecting the expected loss inherent in a group of loans is derived based upon estimates of default rates for a given loan grade, the predominant collateral type for the group and the terms of the loan. The resulting estimate of losses for groups of loans is adjusted for relevant environmental factors and other conditions of the portfolio of loans, including: borrower and industry concentrations; levels and trends in delinquencies, charge-offs and recoveries; changes in underwriting standards and risk selection; level of experience, ability and depth of lending management; and national and local economic conditions. The amount of estimated impairment for individually evaluated loans and groups of loans is added together for a total estimate of probable incurred loan losses. This estimate of losses is compared to the allowance for loan losses of the Company as of the evaluation date and, if the estimate of losses exceeds the allowance, an additional provision to the allowance would be made. If the estimate of losses is less than the allowance, the degree to which the allowance exceeds the estimate is evaluated to determine whether the allowance falls outside a range of estimates. If the estimate of losses were below the range of reasonable estimates, the allowance would be reduced by way of a credit to the provision for loan losses also known as a negative provision for loan losses. The Company recognizes the inherent imprecision in estimates of losses due to various uncertainties and variability related to the factors used, and therefore a reasonable range around the estimate of losses is derived and used to ascertain whether the allowance is too high. If different assumptions or conditions were to prevail and it is determined that the allowance is not adequate to absorb the new estimate of probable incurred losses, an additional provision for loan losses would be made, which amount may be material to the Consolidated Financial Statements. - 41 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Business Acquisitions and Impairment of Goodwill For acquisitions, Premier is required to record the assets acquired, including identified intangible assets, and the liabilities assumed at their fair value. These often involve estimates based on third-party valuations, such as appraisals, or internal valuations based on discounted cash flow analyses or other valuation techniques that may include estimates of attrition, inflation, asset growth rates or other relevant factors. In addition, the determination of the useful lives over which an intangible asset will be amortized is subjective. The loans acquired via the purchase of Abigail Adams National Bancorp on October 1, 2009, the four branches purchased by Citizens on September 10, 2010, and the purchase of Gassaway on April 4, 2014 were recorded on the books of Premier at their estimated fair value.The estimate of fair value included factors for the measurement of credit risk, interest rate risk and re-salability in the most advantageous market for the loans in an orderly transaction between market participants.These estimates required management's most difficult, subjective and complex judgments and are inherently uncertain.Since the estimated fair value of these loans were believed to have accounted for the reasonably estimable credit risk in the loans, consistent with new accounting guidance for acquisitions after 2008, no allowance for loan losses for these loans was recorded by Premier at the date of acquisition.However, in the event that different assumptions or conditions were to prevail due to uncertainties in the economy, the borrower’s ability to repay or other factors, and depending upon the severity of such changes, the possibility of materially different financial condition or results of operations is a reasonable likelihood. Under accounting guidance issued by the FASB related to accounting for goodwill and other intangible assets, goodwill is evaluated at least annually to determine if the amount recorded on the Company's balance sheet is impaired.If goodwill is determined to be impaired, the recorded amount would be reduced to estimated fair value by a charge to expense in the period in which impairment is determined. Impairment is evaluated in the aggregate for all of the Company's banking operations. Operating characteristics of the aggregate banking operations are derived and compared to a database of peer group banks that have been sold. Pricing valuation factors that are considered in estimating the fair value of the Company's aggregate banking operations include price-to-total assets, price-to-total book value, price-to-deposits and price-to-earnings. Unusual events that have impacted the operating characteristics of the Company's aggregate banking operations are considered to assess the likelihood of recurrence and adjustments to historical performance may be made. Changes in assumptions regarding the likelihood of unusual historical events recurring or the use of different pricing valuation factors could have a material impact on management's impairment analysis. - 42 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 SUMMARY FINANCIAL RESULTS Premier had net income available to common shareholders of $12.552 million in 2014 compared to $12.570 million of net income available to common shareholders in 2013 and $10.155 million of net income available to common shareholders reported for 2012.Net income available to common shareholders remained relatively consistent in 2014 when compared to 2013 results as decreases in 2014 pretax income from a lower level of gains on securities transactions, a higher provision for loan losses in 2014 (versus a negative provision for loan losses in 2013) and higher employee benefit costs were substantially offset by the pretax income from the operations of the newly acquired Gassaway locations, overall lower interest expense in 2014 and net gains on the sale of other real estate owned (“OREO”) in 2014 versus net writedowns of OREO in 2013.Net income available to common shareholders increased in 2013 largely due to a decrease in the provision for loan losses and a decrease in operating expenses when compared to 2012 results.Basic earnings per share were $1.55 in 2014 compared to $1.57 in 2013 and $1.28 in 2012.The slight decrease in earnings per share in 2014 is largely due to an increase in average number of shares outstanding in 2014 due to the exercise of employee stock options throughout 2014 while the increase in earnings per share in 2013 is largely due to the increases in net income discussed above. The Analysis of Return on Assets and Equity table below comparatively illustrates the components of ROA and ROE over the previous five years.Return on average assets (“ROA”) measures how effectively Premier utilizes its assets to produce net income.It also facilitates the analysis of earnings performance of different sized organizations.In 2009, Premier increased the size of its balance sheet with the acquisition of Abigail Adams National Bancorp, Inc. (“Abigail Adams”).The result was an increase in total assets from $724 million at the end of 2008, to $1,183 million at the end of 2010, largely due to the acquisition.In years 2011, 2012 and 2013, total assets declined slightly from $1,124 million at December 31, 2011 to $1,100 million at December 31, 2013.In 2014, with the acquisition of Gassaway on April 4, 2104, total assets increased again to a total of $1,253 million.An increase in asset size will generally result in higher dollars of income earned and expenses incurred.A detailed review of the components of ROA will help analyze Premier’s performance without regard to changes in its size. Premier’s net income available to common shareholders in 2014 resulted in ROA of 1.01%, a decrease from the 1.13% ROA in 2013 but an increase from the 0.90% ROA in 2012.As shown in the following table, fully tax equivalent net interest income (as a percent of average earning assets) reached its highest level during the last five years in 2014 at 4.27%, slightly above the 4.26% net interest income earned in 2013 and the 4.25% net interest income earned in 2012 and 2010.In 2011, net interest income decreased to 4.18% of average earning assets as the yield on earning assets decreased by more than the rate paid on interest bearing liabilities.In 2012, net interest income returned to 4.25% of average earnings assets largely due to a continuing decrease in rates paid on deposits while the overall yield on loans held steady at 6.33%.In 2013, the low interest rate environment had a diminishing effect on both the yield on earning assets and the cost of interest bearing liabilities but resulted in a slightly higher net interest margin at 4.26%.Finally, in 2014 the continuing low interest rate environment decreased the cost of interest bearing liabilities slightly more than the decrease in the yield on earning assets resulting in a slightly higher net interest margin at 4.27%. - 43 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 While net interest income (as a percent of average earning assets) maintained its highest level during the last five years in 2014 at 4.27%, net credit income (as a percentage of average earning assets) decreased when compared to 2013 due to the provision for loan losses recorded during the year.Net credit income reduces the net interest income earned by the provision for loan losses recorded during the year.In 2014, the provision for loan losses reduced the net interest margin by 0.05%, decreasing net credit income to 4.22%.Due to a negative provision for loan losses in 2013, net credit income was higher than the net interest margin by 0.04%, increasing net credit income to 4.30%, the highest level over the five year period presented in the table. In 2010, net credit income (as a percent of average earning assets) was 3.94%, as the 4.25% net interest income as a percent of average earning assets was reduced by the provision for loan losses.And while Premier’s non-interest income in 2010 (as a percent of average earning assets) was at its highest level over the past five years, the level of non-interest expense (as a percent of average earning assets) was relatively high in the five year comparison, lowering Premier’s return on average assets in 2010.Premier’s applicable income taxes and tax equivalent adjustment also serve to reduce net credit income.Lastly, dividends and accretion accrued on Premier’s Series A Preferred Stock also serve to reduce net income available to common shareholders and thus reduce Premier’s ROA.In 2010, preferred stock dividends and accretion totaled 0.12% as a percent of average earning assets.As illustrated in the table, the overall result was a 2010 return on average earning assets of 0.77% and a return on average total assets (ROA) of 0.71%. In 2011, net interest income (as a percent of average earning assets) decreased from 2010 and was further reduced by a slight increase in the provision for loan losses (as a percent of average earning assets) lowering net credit income to 3.84% of average earning assets, the lowest percentage in the five-year period presented.Non-interest income (as a percent of average earning assets) held steady in 2011 compared to 2010, but non-interest expenses (as a percent of average earning assets) increased to 3.43%, largely due to the increase in data processing expenses and conversion expenses.Income tax expense (as a percentage of average earning assets) was the lowest level in 2011, but only slightly less than the percentage reported for 2010.Also similar to 2010, preferred stock dividends and accretion in 2011 totaled 0.11% as a percent of average earning assets.Dividends and accretion accrued on Premier’s Series A Preferred Stock reduce net income available to common shareholders and thus reduce Premier’s ROA.As illustrated in the table, the overall result was to decrease Premier's 2011 return on average earning assets to 0.56% and decrease its ROA to 0.51%. In 2012, net interest income (as a percent of average earning assets) returned to 4.25% but an increase in the provision for loan losses (as a percent of average earning assets) reduced net credit income to 3.84% of average earning assets, repeating 2011 as the lowest percentage in the five-year period presented.Non-interest income (as a percent of average earning assets) - 44 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 dropped slightly in 2012 compared to 2011, but non-interest expenses (as a percent of average earning assets) decreased to 3.19%.The decrease in non-interest expenses (as a percent of average earning assets) is largely due to lower staff costs, data processing costs, and theelimination of conversion charges incurred in 2011, partially offset by an increase in expenses related to other real estate owned (“OREO”).Income tax expense (as a percentage of average earning assets) returned to a more normal level in 2012, due to tax benefits realized in 2009, 2010 and 2011 related to deferred tax assets.Also similar to 2010 and 2011, preferred stock dividends and accretion in 2012 totaled 0.10% as a percent of average earning assets.Dividends and accretion accrued on Premier’s Series A Preferred Stock reduce net income available to common shareholders and thus reduce Premier’s ROA.Substantially offsetting the reduction in net income available to common shareholders from preferred stock dividends was a discount realized on the redemption of 10,252 shares of Series Preferred Stock purchased during an auction conducted by the U.S. Treasury in July 2012.Adding to Premier’s net income available to common shareholders in 2012 was 0.29% (as a percentage of average earning assets) of income realized on the early call of two securities during the year plus a gain on the sale of a note on non-accrual status.As illustrated in the table, the overall result was to increase Premier's 2012 return on average earning assets to 0.97% and increase its return on average total assets (ROA) to 0.90%. In 2013, net interest income (as a percent of average earnings assets) remained near its highest level, reaching 4.26%.However, in 2013, Premier’s negative provision for loan losses added to net credit income.The negative provision for loan losses increased net credit income as percent of average earning assets to 4.30%, the highest level in the five year period presented.Non-interest income (as a percent of average earning assets) again dropped slightly from the 0.63% reported in 2012 to 0.61% in 2013, the lowest level of the five years presented.More than offsetting this decrease in revenue, non-interest expense (as a percent of average earning assets) decreased from 3.19% in 2012 to 3.02% in 2013, also the lowest level of the five years presented in the table.The decrease in non-interest expenses in 2013 was largely the result of decreases in professional fees, OREO expenses and write-downs, and collection expenses when compared to 2012.Adding to Premier’s net income available to common shareholders in 2013 was 0.14% (as a percentage of average earning assets) of income realized on the call and sale of corporate issued securities held in the Company’s investment portfolio during the year.Income tax expense (as a percentage of average earning assets) increased in 2013 as Premier’s increased earnings performance subjected it to a higher marginal federal income tax rate and a higher amount of state based income taxes.Finally, due to the partial redemption of Premier’s Series A Preferred Stock in 2012, the preferred stock dividends and accretion on the remaining 12,000 shares in 2013 totaled only 0.06% as a percent of average earning assets, compared to 0.10% in 2012 and 0.11% in 2011.Dividends and accretion accrued on Premier’s Series A Preferred Stock reduce net income available to common shareholders and thus reduce Premier’s ROA.As illustrated in the table, the overall result was to increase Premier's 2013 return on average earning assets to 1.22% and increase its return on average total assets (ROA) to 1.13%, the highest level for both ratios over the five year period presented in the table. - 45 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 In 2014, net interest income (as a percent of average earnings assets) reached its highest level over the past five years at 4.27%.However, in 2014, Premier’s provision for loan losses (as a percent of average earning assets) reduced net credit income to 4.22% of average earning assets.Non-interest income (as a percent of average earning assets) remained unchanged at 0.61% in 2014, as Premier’s non-interest income grew in proportion to the increase in average earning assets largely as a result of the purchase of Gassaway in April 2014.Similarly, non-interest expense (as a percent of average earning assets) remained relatively unchanged in 2014 when compared to 2013, increasing only slightly to 3.03% of average earning assets.Again, the increase in non-interest expenses was proportional to the increase in average earning assets, both of which were largely the result of the purchase of Gassaway but also as a result of a decrease in OREO expenses and write-downs, loan collection expenses and professional fees, only partially offset by an increase in employee benefit costs.Unlike 2012 and 2013, there was measurable amount (as a percent of average earning assets) of income realized on the call and sale of corporate issued securities held in the Company’s investment portfolio during 2014.Income tax expense (as a percentage of average earning assets) decreased in 2014 to 0.63% as Premier’s slight decrease in earnings performance, higher realization of deferred tax benefits and higher level of tax exempt investment income reduced the marginal federal income tax rate and amount of state based income taxes.Finally, due to the partial redemption of Premier’s Series A Preferred Stock in 2012, as well as the full redemption of the final 12,000 shares by November 14, 2104 and the increase in average earning assets from the purchase of Gassaway, the preferred stock dividends and accretion on the outstanding shares in 2014 totaled only 0.05% as a percent of average earning assets, compared to 0.06% in 2013 and 0.10% in 2012. ANALYSIS of RETURN ON ASSETS and EQUITY As a percent of average earning assets Fully taxable-equivalent net interest income % Provision for loan losses ) Net credit income Gains on sales of assets Non-interest income Non-interest expense ) Tax equivalent adjustment ) Applicable income taxes ) Discount on redemption of preferred stock Preferred stock dividends ) Return on average earning assets % Multiplied by average earning assets to average total assets Return on average assets % Multiplied by average assets to average common stockholders’ equity X X X X X Return on average common equity % - 46 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Dividends and accretion accrued on Premier’s Series A Preferred Stock reduce net income available to common shareholders and thus reduce Premier’s ROA.As illustrated in the table below, the overall result was to decrease Premier's 2014 return on average earning assets to 1.10% and decrease its return on average total assets (ROA) to 1.01%. Return on average common equity (“ROE”), another measure of earnings performance, indicates the amount of net income earned in relation to the total equity invested by holders of common stock.Premier’s 2014 ROE was 8.80% compared to 9.29% in 2013 and 7.89% in 2012.ROE decreased in 2014 due to lower ROA in 2014 compared to 2013.However, ROE was improved by a higher multiple of average assets to average common equity in 2014 as Premier purchased Gassaway with existing liquid assets on hand and did not issue any additional equity in the transaction.ROE increased in 2013 largely due to the higher ROA reported in 2013 but was tempered by the lower multiple of average assets to average common equity in 2013 when compared to 2012. As a result of the proportional increase in total non-interest income and total non-interest expense relative to the increase in average earning assets, Premier’s net overhead ratio (non-interest expense less non-interest income as a percent of average earning assets) remained relatively unchanged in 2014 when compared to 2013.Premier’s net overhead ratio was 2.42% in 2014, compared to 2.41% in 2013 (the lowest level reported in the last five years).This ratio compares favorably to the 2.56% net overhead ratio in 2012, the 2.78% ratio reported in 2011, and the 2.65% ratio reported in 2010.The decrease in the 2013 net overhead ratio was largely the result of lower operating expenses, primarily occupancy and equipment expenses, professional fees, OREO expenses and write-downs, and collection expenses in 2013 when compared to 2012.In 2014, while both non-interest expenses and non-interest income increased largely due to the addition of the Gassaway operations beginning in April 2014, the net amount of overhead expenses increased in relative proportion to the increase in the average earning assets of the Company in 2014, resulting in a similar net overhead ratio when compared to 2013.The decrease in the 2012 net overhead ratio from that reported in 2011 was also largely the result of lower operating expenses, primarily staff costs, data processing costs and the costs incurred in 2011 related to converting to a different data processing provider.These expense reductions were partially offset by an increase in OREO expenses in 2012.The net overhead ratio in 2011 was elevated largely due to an increase in operating expenses resulting from higher data processing costs and the conversion expenses incurred in 2011. - 47 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 A breakdown of Premier's financial results by quarter for the years ended December 31, 2014 and 2013 is summarized below. QUARTERLY FINANCIAL INFORMATION (Dollars in thousands, except per share amounts) First Second Third Fourth Full Year Interest income $ Interest expense Net interest income Provision for loan losses ) ) Gain on investment securities - - 28 1 29 Net overhead Income before income taxes Net income Dividends and accretion on preferred stock 63 Net income available to common stockholders Basic net income per share Diluted net income per share Dividends paid per share *0.23 Interest income $ Interest expense Net interest income Provision for loan losses ) 50 ) ) Gain on investment securities - 72 Net overhead Income before income taxes Net income Dividends and accretion on preferred stock Net income available to common stockholders Basic net income per share Diluted net income per share Dividends paid per share * First quarter 2014 dividends paid per share include a special $0.11 per share dividend paid in January 2014 in addition to the $0.12 per share regular quarterly dividend paid in March 2014. - 48 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 BALANCE SHEET ANALYSIS Summary A financial institution's primary sources of revenue are generated by its earning assets, while its major expenses are produced by the funding of these assets with interest bearing liabilities. Effective management of these sources and uses of funds is essential in attaining a financial institution's optimal profitability while maintaining a minimum amount of interest rate risk and credit risk. Information on rate-related sources and uses of funds for each of the three years in the period ended December 31, 2014, is provided in the table below. In 2014, average earning assets increased by 10.5% or $108.2 million from 2013, following a 1.1% or $11.5 million decrease in 2013 from 2012.Average interest-bearing liabilities, the primary source of funds supporting the earning assets, increased by 9.2%, or $70.5 million, in 2014 from 2013, which follows a 2.8%, or $22.1 million, decrease in 2013 from 2012. Supporting a slight increase in the net interest income (as a percentage of average earning assets) in 2014 was a 22.8%, or $45.5 million, increase in average non-interest bearing deposits.The increase follows a 1.3%, or $2.7 million, increase in average non-interest bearing deposits in 2013 from the average in 2012.In 2014, the increase in average earning assets, average interest-bearing liabilities and average non-interest bearing deposits was largely the result of the purchase of Gassaway on April 4, 2014.The assets, liabilities and operations of Gassaway are only included in the financial results of Premier from the date of acquisition.Gassaway added approximately $119.0 million in average earning assets, $94.2 million of average interest-bearing liabilities and $43.1 million of non-interest bearing deposits.Additional information on the purchase of Gassaway is contained throughout this discussion and in Note 2 to the Consolidated Financial Statements. The increase in average earning assets in 2014 was primarily the result of a $105.1 increase in average loans outstanding, a $9.3 million increase in average interest-bearing bank balances, and a $1.9 million increase in average federal funds sold.These increases in earning assets were partially offset by an $8.2 million decrease in average investment securities.The increase in average interest-bearing liabilities in 2014 was largely due to a $73.7 million increase in average interest-bearing deposits partially offset by a $1.1 million decrease in average short-term borrowings (primarily customer repurchase agreements), and a $2.0 million decrease in average long-term borrowings.In 2013, the decrease in average earning assets was primarily the result of a $41.4 million decrease in average investment securities, a $2.3 million decrease in average federal funds sold and an $849,000 decrease in average interest-bearing bank balances.These decreases in earning assets were partially offset by a $33.1 million increase in average loans outstanding.The decrease in average interest-bearing liabilities in 2013 was largely due to a $12.0 million decrease in average interest-bearing deposits, a $6.2 million decrease in average short-term borrowings (primarily customer repurchase agreements), and a $3.9 million decrease in average long-term borrowings. - 49 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 AVERAGE CONSOLIDATED BALANCE SHEETS AND NET INTEREST INCOME ANALYSIS (Dollars in thousands) Average Balance Interest Yield/ Rate (2) Average Balance Interest Yield/ Rate (2) Average Balance Interest Yield/ Rate (2) Assets: Interest earning assets U.S. Treasury and federal agency securities $ $ % $ $ % $ $ % States and municipal obligations (1) Mortgage backed securities Other securities Total investment securities Federal funds sold 13 9 7 Interest-bearing deposits with banks Loans, net of unearned income (3)(4) Commercial Real estate mortgage Installment Total loans Total interest earning assets Allowance for loan losses ) ) ) Cash and due from banks Premises and equipment Other assets Total assets $ $ $ Liabilities and Equity: Interest bearing liabilities NOW and money market $ % $ % $ % Savings deposits Certificates of deposit and other time deposits Total interest bearing deposits Short-term borrowings 34 37 88 Other borrowings FHLB advances - 41 Total interest-bearing liabilities % % % Non-interest bearing deposits Other liabilities Preferred equity Common equity Total liabilities and equity $ $ $ Net interest earnings (1) $ $ $ Net interest spread (1) % % % Net interest margin (1) % % % (1)Taxable – equivalent yields are calculated assuming a 34% federal income tax rate (2)Yields are calculated on historical cost except for yields on marketable equity securities that are calculated used fair value (3)Includes loan fees, immaterial in amount, in both interest income and the calculation of yield on loans (4)Includes loans on non-accrual status - 50 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Loan Portfolio Premier’s loan portfolio is its largest and highest yielding component of average earning assets, totaling 72.1% of average earning assets during 2014.Average loans increased in 2014 by $105.1 million, or 14.7%, over 2013 following a $33.1 million, or 4.8%, increase in 2013 over 2012.The increase in 2014 is largely due to the purchase of Gassaway, which added approximately $70.6 million in average loans outstanding during 2014.Otherwise, average loans increased by $34.5 million, or 4.8%, largely due to a pick-up in loan demand which more than offset loan principal payments, payoffs from borrowers accelerating their payments to reduce their outstanding debt, and also payoffs due to the workout of problem loans.Average loans outstanding increased by $69.0 million, or 24.9%, in Premier’s West Virginia market due to the purchase of Gassaway which added approximately $70.6 million in average total loans in 2014.Without the purchase of Gassaway, average loans outstanding in Premier’s West Virginia markets decreased by $1.6 million, or 0.6%.Average loans outstanding increased by $19.7 million, or 11.2%, in Premier’s DC Metro market and increased by $6.1 million, or 14.6%, in Premier’s Virginia market.Average loans outstanding also increased by $2.5 million, or 4.3%, in Premier’s Ohio market and increased by $7.9 million, or 4.8%, in Premier’s Kentucky market. The $33.1 million increase in average loans during 2013 is largely due to a pick-up in loan demand, primarily in the DC Metro and Virginia market areas, which more than offset loan principal payments, payoffs from borrowers accelerating their payments to reduce their outstanding debt, and also payoffs due to the workout of problem loans.Average loans outstanding in 2013 increased by $25.7 million, or 17.2%, in Premier’s DC Metro market and increased by $7.9 million, or 23.5%, in Premier’s Virginia market.Otherwise, average loans outstanding in 2013 increased by $977,000, or 0.4%, in Premier’s West Virginia market, decreased by $5.8 million, or 9.3%, in Premier’s Ohio market and increased by $4.3 million, or 2.7%, in Premier’s Kentucky market. Total loans at December 31, 2014 increased by $138.9 million, or 18.8%, from the total at December 31, 2013.This increase follows a $36.1 million, or 5.1%, increase from the total at December 31, 2012.The increase in 2014 is largely due to the $95.1 million of loans acquired via the purchase of Gassaway.Otherwise, outstanding loans increased by $43.8 million via internal loan growth.Outstanding loans increased in Premier’s West Virginia markets by $14.9 million, or 5.5% (net of any payments and payoffs made on the acquired Gassaway loan portfolio during the year), increased in Premier’s Kentucky markets by $13.0 million, or 7.7%, and increased in Premier’s Virginia markets by $6.5 million, or 14.7% since year-end 2013.Premier’s Ohio market also recorded a $2.9 million, or 5.0%, increase in loans outstanding since year-end 2013 and Premier’s Washington DC Metro market by increased by $6.5 million, or 3.3%, during the same time frame.The increase in 2013 is largely due to increases in outstanding loans in Premier’s DC Metro market, up $31.5 million, or 19.0%, its Virginia market, up $4.4 million, or 11.1%, and its Kentucky market, up $4.3 million, or 2.6% since year-end 2012.Premier’s Ohio market also recorded a $2.0 million, or 3.5%, increase in loans outstanding during 2013.These increases more than offset a $6.0 million, or 2.2%, decrease in outstanding loans in Premier’s West Virginia market. - 51 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Loans secured by real estate totaled 85.2% of Premier’s loan portfolio at December 31, 2014, up from 83.9% of total loans at December 31, 2013.The increase is largely due to an increase in residential real estate loans resulting primarily from the purchase of Gassaway and an increase in real estate construction and land development loans.These increases more than offset a decrease in commercial real estate loans as a percentage of the total loan portfolio.While outstanding commercial real estate secured loans increased $46.3 million in 2014, their percentage of the total loan portfolio decreased slightly from 48.3% at the end of 2013 to 46.0% at the end of 2014.In 2013, loans secured by real estate increased from 82.6% of Premier’s total loan portfolio at December 31, 2012 to 83.9% at December 31, 2013, largely due to an increase in commercial real estate loans as a percentage of the total loan portfolio.The increase in the percentage of commercial real estate loans at December 31, 2013 more than offset decreases in construction and land development loans and residential real estate mortgage loans as a percentage of the total loan portfolio. Premier’s residential real estate mortgage loans generally do not exceed 80% of the value of the real property securing the loan at the time of origination. The residential real estate mortgage loan portfolio primarily consists of adjustable rate residential mortgage loans. The origination of these mortgage loans can be more difficult in a low interest rate environment where there is a significant demand for fixed rate mortgages. The loan portfolio acquired via the purchase of Gassaway consisted of approximately $63.2 million of residential real estate mortgage loans, or 65.6% of the bank’s total loan portfolio, which consisted primarily of fixed rate residential mortgages with maturity periods ranging from two to fifteen years.Premier also originates mortgage loans to be sold in the secondary market and recognizes non-interest income upon the sale of those mortgages in the form of commissions and servicing release fees.Premier has not engaged in the solicitation of so-called “sub-prime” or “interest only” mortgages.Premier uses an experienced staff underwriter to ensure the completeness of the borrowers’ loan application and documentation and to ensure that the loans meet the standards required by prospective loan purchasers.Additional information regarding the volume of mortgage loans originated and sold is contained in Premier’s consolidated statements of cash flows presented elsewhere in this annual report. Commercial loans, including commercial real estate secured loans, are generally made to small-to-medium size businesses located within a defined market area and typically are secured by business assets and guarantees of the principal owners. Additional risks of loss are associated with commercial lending, such as the potential for adverse changes in economic conditions or the borrowers' ability to successfully execute their business plans. Consumer loans generally are made to individuals living in Premier's defined market area who are known to the local bank's staff.Consumer loans are generally made for terms of up to seven years on a secured or unsecured basis; however longer terms may be approved in certain circumstances and for revolving credit lines. While consumer loans generally provide the Company with increased interest income, consumer loans may involve a greater risk of default. In addition to the loans presented in the loan summary table, Premier also offers certain off-balance sheet products such as letters of credit, revolving credit agreements, and other loan commitments. These products are offered under the same credit standards as the loan portfolio - 52 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 and are included in the risk-based capital ratios used by the Federal Reserve to evaluate capital adequacy. Additional information on off-balance sheet commitments is contained in Note 18 to the consolidated financial statements. The following table presents a five year comparison of loans by type. With the exception of those categories included in the comparison, there are no loan concentrations which exceed 10% of total loans. Additionally, Premier's loan portfolio contains no loans to foreign borrowers nor does it have a material volume of highly leveraged transaction lending. LOAN SUMMARY (Dollars in thousands) As of December 31, Summary of Loans by Type Commercial, secured by real estate $ % $ % $ % $ % $ % Commercial, other Real estate construction and land development Real estate mortgage Agricultural Consumer Other Total loans $ % $ % $ % $ % $ % Non-performing Assets Non-accrual loans $ Accruing loans which are ontractually past due 90 days or more Accruing troubled debt estructurings Total non-performing and estructured loans Other real estate acquired hrough foreclosures Total non-performing and estructured loans and other real estate $ Non-performing and restructured loans as a % of total loans % Non-performing and restructured loans and other real estate as a % of total assets % Allocation of Allowance for Loan Losses Commercial, other $ % $ % $ % $ % $ % Real estate, construction Real estate, other Consumer installment Total $ % $ % $ % $ % $ % - 53 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Total non-performing assets, which consist of past-due loans on which interest is not being accrued (“non-accrual loans”), foreclosed properties in the process of liquidation ("OREO"), loans with restructured terms offering a concession to enable a delinquent borrower to repay (‘troubled debt restructurings”) and accruing loans past due 90 days or more, were $28.7 million, or 2.29% of total assets at year-end 2014.These amounts compare to $42.3 million of total non-performing assets, or 3.84% of total assets at year-end 2013 and $57.2 million of total non-performing assets, or 5.10% of total assets at year-end 2012.The $13.6 million, or 32.2%, decrease in non-performing assets in 2014 from year-end 2013 was largely due to a $3.9 million decrease in non-accrual loans and a $7.2 million decrease in loans past due 90 days or more.The decrease in non-accrual loans was largely due to payments and payoffs received on non-accrual loans during the year with approximately $1.7 million of loans foreclosed upon and added to OREO.The decrease in loans past due 90 days or more was due to a concerted effort to either bring these borrowers to a current status or begin collection efforts via foreclosure or other means, with the result of most borrowers returning to a current status.Also contributing to the reduction in non-performing assets at year-end 2014 was a $1.3 million decrease in OREO and a $1.1 million decrease in troubled debt restructurings.The decrease in troubled debt restructurings in 2014 was largely due to payments and payoffs received on the loans as no additional loans were classified as troubled debt restructurings in 2014.The decrease in OREO was largely due to sales of approximately $2.6 million of properties during the year yielding approximately $3.9 million of sale proceeds and writedowns of carrying values of another $588,000.Although loans may be classified as non-performing, some continue to pay interest irregularly or at less than originally contracted terms.During 2014, approximately $2.2 million of interest income was recognized on non-accrual and restructured loans, including approximately $340,000 of accelerated purchase discount recognized as income, largely due to full payoffs received on non-accrual loans during the year.This amount compares to approximately $1.1 million that would have been recognized in accordance with the original terms of the loans, which also includes the approximately $340,000 of accelerated purchase discount from full loan payoffs. The decrease in 2013 from year-end 2012 was largely due to a $9.2 million decrease in non-accrual loans and a $10.5 million decrease in restructured loans, both largely due to pay downs of principal and loan payoffs.These decreases more than offset a $4.6 million increase in accruing loans past due 90 days or more and a $158,000 increase in OREO.The increase in accruing loans past due 90 days or more at December 31, 2013 is largely the result of well secured loans in the process of collection or renewal.The slight increase in the OREO balance at December 31, 2013 was the result of additional loans foreclosed upon and transferred to OREO plus construction costs incurred by Premier to complete an OREO property which more than offset $3.8 million of OREO sales in 2013. With the acquisition of Abigail Adams and its two subsidiary banks in 2009, Premier experienced a significant increase in nonperforming assets.As shown in the table above, Premier has worked over the past five years to reduce its level of non-performing assets, primarily those from the Abigail Adams acquisition.However, since these assets were recorded at an estimated fair value on the date of acquisition, the amount of credit risk assumed by - 54 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Premier was not as great as the volume of non-performing assets suggested taken at face value.New (at the time) accounting guidance adopted by Premier at the beginning of 2009 does not permit an acquirer to carry over the purchased entity’s allowance for loan losses.Instead, under the accounting guidance, all acquired loans are to be recorded at their net estimated fair value.The estimate of fair value on all loans, but particularly on non-performing assets, included factors for the measurement of credit risk, interest rate risk and re-salability in the most advantageous market for the loans in an orderly transaction between market participants.These estimates included significant discounts on the non-accrual loans.These estimates required management's most difficult, subjective and complex judgments and are inherently uncertain.However, since the estimated fair value of these loans was believed to have been accounted for in the reasonably estimable credit risk in the loans, no allowance for loan losses for these loans was recorded at the date of acquisition.At September 30, 2009, just prior to Premier’s acquisition, Abigail Adams reported a collective allowance for loan losses of approximately $12.8 million.In contrast, Premier recorded the estimated fair value of the combined loan portfolios at an estimated $25.5 million discount to the contractual amounts receivable on the loans at acquisition. Similarly, with the purchase of Gassaway on April 4, 2014, no allowance for loan losses recorded on the bank’s balance sheet prior to that date was carried over to Premier’s allowance for loan losses.Instead, under current accounting guidance, all acquired loans were recorded at their net estimated fair value.At March 31, 2014, just prior to Premier’s purchase, Gassaway reported a collective allowance for loan losses of approximately $1.3 million.In contrast, Premier recorded the estimated fair value of the acquired loan portfolio at an estimated $2.5 million discount to the contractual amounts receivable on the loans at acquisition.These discounts, as with the discounts assigned to the Abigail Adams acquired loan portfolio, are allocated per loan and are used to offset any charge-offs of the uncollectible portion of the contractual amount due on non-performing assets, or accreted into interest income using a level yield method on performing loans.Should Premier collect the full contractual amount due, any fair value discount is recognized as interest income at the time of payoff.In its evaluation of the acquired Gassaway loan portfolio, management determined that most of the loan portfolio was comprised of homogenous consumer based or residential real estate loans and none of the loans acquired would meet the definition of a purchased credit impaired loan.Therefore all loans acquired have been initially evaluated as collectively impaired.Additional information on loans purchased with evidence of deteriorated credit quality is contained in Note 5 to the consolidated financial statements. Management believes the estimated potential losses related to delinquent loans to be adequately provided for in the allowance for loan losses.These non-performing assets were included in the analyses that supported the recording of provisions for loan loss during 2010, 2011 and 2012.It is the full payoff of impaired loans with specific allocations of the allowance for loan losses that resulted in the $375,000 negative provision for loan losses in 2013.Similarly in 2014, a negative provision for loan losses was recorded early in the year as a result of the full payoff of impaired loans with specific allocations of the allowance for loan losses.The negative provision expense, however, was more than offset by additional provisions for loan losses in the - 55 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 second half of 2014 as discussed in more detail below.As management's efforts to collect on all of the Company’s non-performing assets continue, matured loans are only renewed using Premier's strengthened credit policies. Otherwise, loans may be carried as accruing loans that are greater than 90 days past due or placed on non-accrual status and foreclosure proceedings begun to obtain and liquidate any collateral securing the past due or matured loans. As previously demonstrated by Premier’s history, management is committed to continuing to reduce its level of non-performing assets and maintaining strong underwriting standards to help maintain a lower level of non-performing assets in the future. The Loan Summary table presents five years of comparative non-performing asset information. Other than these loans and the impaired loans discussed in Note 5 to the consolidated financial statements, Premier does not have a significant volume of loans where management has serious doubts about the borrowers’ ability to comply with the present repayment terms of the loan. It is Premier's policy to place loans that are past due over 90 days on non-accrual status, unless the loans are adequately secured and in the process of collection.Premier had $5.1 million of construction and land development loans on non-accrual status at December 31, 2014 for which additional funds may be needed by the borrower to complete the project.For real estate loans, upon repossession, the balance of the loan is transferred to "Other Real Estate Owned" (OREO) and carried at the lower of the outstanding loan balance or the fair value of the property based on current appraisals and other current market trends, less estimated disposal costs. If a writedown of the OREO property is necessary at the time of foreclosure, the amount is charged against the allowance for loan losses. A periodic review of the recorded property value is performed in conjunction with normal loan reviews, and if market conditions indicate that the recorded value exceeds the fair market value less estimated disposal costs, additional writedowns of the property value are charged directly to operations. During 2014, Premier recorded $588,000 of write-downs of OREO properties that were more than offset by $1.3 million of gains on the disposition of OREO properties, resulting in a net reduction in 2014 operating expenses of approximately $714,000.This net operating expense reduction compares to $782,000 of write-downs of OREO properties in 2013 that were partially offset by $66,000 of gains on the disposition of OREO properties resulting in a net expense of $716,000.During 2012, Premier recorded 1.4 million of write-downs of OREO properties that were partially offset by $453,000 of gains on the disposition of OREO properties, resulting in a net expense of $957,000.The gains realized in 2014 are largely due to sales of OREO properties acquired via the Abigail Adams acquisition.Real estate values in and around Washington, DC have improved compared to 2009 when Abigail Adams was acquired.Furthermore, some of the properties sold in 2014 and 2013 were condominium renovation or construction projects that needed to be completed after foreclosure by Premier in order to be marketed in a salable condition.These gains more than offset losses on the sale of other OREO properties during 2014.The write-downs on OREO that were recorded in 2014 were largely due to adjustments to the carrying value, as Premier lowered its expectations of net realizable value on certain properties in an effort to liquidate the property.The gains realized in 2013 are largely due to - 56 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 sales of OREO properties acquired via the Abigail Adams acquisition.Again, real estate values in and around Washington, DC were improved in 2013 compared to 2009 when Abigail Adams was acquired.These gains more than offset losses on the sale of other OREO properties during 2013.The write-downs on OREO that were recorded in 2013 were largely due to repossessed construction projects where either the costs incurred to complete the projects have exceeded original estimates and the property was adjusted to net realizable value or sales of properties have not materialized and Premier has lowered its expectations of net realizable value.The gains realized in 2012 are largely due to sales of OREO properties acquired via the Abigail Adams acquisition.Similar to 2013 and 2014, real estate values in and around Washington, DC improved compared to 2009 when Abigail Adams was acquired.The write downs on OREO that were recorded in 2012 were largely due to two repossessed construction projects where the costs incurred to complete the projects have exceeded original estimates and the properties were adjusted to net realizable value. The allowance for loan losses is maintained to absorb probable incurred losses associated with lending activities. Actual losses are charged against the allowance ("charge-offs") while collections on loans previously charged off ("recoveries") are added back to the allowance.Since actual losses within a given loan portfolio are difficult to predict, management uses a significant amount of estimation and judgment to determine the adequacy of the allowance for loan losses. Factors considered in determining the adequacy of the allowance include an individual assessment of risk on certain loans and total creditor relationships, historical charge-off experience, the type of loan, levels of non-performing and past due loans, and an evaluation of current economic conditions. Loans are evaluated for credit risk and assigned a risk grade. Premier's risk grading criteria are based upon Federal Reserve guidelines and definitions. In evaluating the adequacy of the allowance for loan losses, loans that are assigned passing grades are grouped together and multiplied by historical charge-off percentages to determine an estimated amount of potential losses and a corresponding amount of allowance. Loans that are assigned marginally passing grades are grouped together and allocated slightly higher percentages to determine the estimated amount of potential losses due to the identification of increased risk(s). Loans that are assigned a grade of "substandard" or "doubtful" are more likely to be classified as impaired.The resulting estimate of losses for groups of loans is adjusted for relevant environmental factors and other conditions of the portfolio of loans, including: borrower and industry concentrations; levels and trends in delinquencies, charge-offs and recoveries; changes in underwriting standards and risk selection; level of experience, ability and depth of lending management; and national and local economic conditions. - 57 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 A loan is categorized and reported as impaired when it is probable that the borrower will be unable to pay all of the principal and interest amounts according to the contractual terms of the loan agreement. In determining whether a loan is impaired, management considers such factors as past payment history, recent economic events, current and projected financial conditions and other relevant information that is available at the time. Impairment is evaluated in total for smaller-balance loans of similar nature such as residential mortgage, consumer, and credit card loans, and on an individual basis for other loans. If a loan is deemed to be impaired, an evaluation of the amount of estimated loss is performed, assessing the present value of estimated future cash flows using the loan's existing rate or assessing the fair and realizable value of the loan collateral if repayment is expected solely from the collateral. The estimation of loss is assigned to the impaired loan and is used in determining the adequacy of the allowance for loan losses. For impaired loans, this estimation of loss is reevaluated quarterly and, if necessary, adjusted based upon the then current known facts and circumstances related to the loan and the borrower. Additional information on Premier's impaired loans is contained in Note 5 to the consolidated financial statements. The sum of the calculations and estimations of the risk of loss in the loan portfolio is compared to the recorded balance of the allowance for loan losses. If the total allowance is deemed to be inadequate, a charge to earnings is recorded to increase the allowance.Conversely, should an evaluation of the allowance result in a lower estimate of the risk of loss in the loan portfolio and the allowance is deemed to be more than adequate, a reversal of previous charges to earnings ("a negative provision") may be warranted in the current period. Events that may lead to negative provisions include greater than anticipated recoveries, a reduction in the historical loss ratios, securing more collateral on an impaired loan during the collection process, or receiving a substantial principal payment or payment in full on an impaired loan.In 2014, Premier recorded provision expense of $534,000, net of $389,000 of negative provision expense in the first half of the year.In 2013, Premier recorded a $375,000 negative provision for loan losses compared to $4,260,000 of provision expense in 2012. At December 31, 2014, the allowance for loan losses was $10.3 million, or 1.18% of total year-end loans, compared to an allowance for loan losses of $11.0 million, or 1.49% of total loans at December 31, 2013.The substantial decrease in the percentage of allowance to total loans at year-end is a result of the loans acquired via the purchase of Gassaway.These loans were recorded at their estimated fair value on the date of acquisition including an estimate of credit risk within the loan portfolio.Since their acquisition on April 4, 2014, there has been little deterioration in the estimated credit quality of the acquired portfolio and thus no significant amount of allowance for loan losses has been deemed necessary for these loans.Furthermore, the amount of allowance allocated to individually impaired loans decreased by approximately $1.1 million in 2014 largely due to payments and payoffs received on these loans during the year.However, the amount of allowance allocated to collectively evaluate loans did increase by approximately $594,000 from additional provisions for loan losses largely due to the $43.8 million increase in loans outstanding from expanded lending opportunities in 2014.As a result, although loans outstanding at December 31, 2014 have increased by $138.9 million, $95.1 million from the purchase of Gassaway and $43.8 million from internal loan growth, the allowance for loan losses did not increase proportionately, resulting in a lower ratio to total loans outstanding at December 31, 2014. - 58 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 At December 31, 2013, the allowance for loan losses was $11.0 million, or 1.49% of total year-end loans, compared to an allowance for loan losses of $11.5 million, or 1.63% of total loans at December 31, 2012.Although total loans outstanding increased by $36.1 million in 2013, the ratio of the allowance to total loans outstanding decreased due to a reduction in specific allocations of the allowance related to impaired loans.During 2013, Premier received substantial principal payments and payoffs on loans classified as impaired which resulted in the reduction of the estimated required allowance via negative provisions for loan losses.These negative provisions for loan losses exceeded the estimated provision expense needed to provide for the loan growth in 2013, resulting in a net $375,000 negative provision for loan losses for the 2013 calendar year.The negative provision for loan losses and the $86,000 of net charge-offs recorded during 2013 reduced the overall allowance by $461,000 to $11.0 million at December 31, 2013.The decrease in the estimated required allowance for loan losses combined with the growth in total loans outstanding in 2013 resulted in a lower ratio at December 31, 2013 at 1.49% of total year-end loans. At December 31, 2012, the allowance for loan losses was $11.5 million, or 1.63% of total year-end loans, compared to an allowance for loan losses of $9.8 million, or 1.42% of total loans at December 31, 2011.Although total loans outstanding increased by $13.7 million in 2012, the increase in the ratio to 1.63% was largely due to the $4.3 million of provision for loan losses in 2012 exceeding the $2.6 million of net charge-offs, adding $1.7 million to the allowance for loan losses at year-end.The percentage increase in the allowance for loan losses exceeded the percentage increase in loans outstanding, resulting in the higher ratio at December 31, 2012.The increase in the level of provision expense in 2012 was largely due to increases in specific reserves on loans already identified as impaired and also due to specific reserves on loans newly identified as impaired during 2012.A summary of the allowance for loan losses allocated by loan type is presented in the Loan Summary Table above. The following table provides a more detailed history of the allowance for loan losses, illustrating charge-offs and recoveries by loan type, and the annual provision for loan losses over the past five years.From 2009 through 2012, the deterioration in the national economy and its impact on the local economy in Premier’s markets resulted in increases in past due loans and non-performing assets.As the deterioration in the national economy and its impact on Premier’s local economies continued, some of the increases in past due loans and non-performing assets in prior years became charged-off loans.In 2013, Premier recovered some of its prior year charge-offs, which helped to substantially offset the reduced level of charge-offs recorded during the year.In 2014, net charge-offs increased from the very low level recorded in 2013, but remained relatively low at 0.15% of average loans outstanding.Additional provisions for loan losses were recorded in 2010 to provide for estimated loan impairment, primarily as additional loans from the acquisition of Abigail Adams were downgraded and analyzed for impairment.The increase in the level of provision expense during 2011 was largely to provide for a calculated increase in exposure to credit risk related to one borrowing relationship in - 59 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Premier’s Kentucky market identified during the second quarter.In 2012, the increase in the level of provision expense was largely due to increases in specific reserves on loans already identified as impaired and also due to specific reserves on loans newly identified as impaired during 2012.During 2013, Premier received substantial principal payments and payoffs on loans classified as impaired which resulted in the reduction of the estimated required allowance via negative provisions for loan losses.These negative provisions for loan losses exceeded the estimated provision expense needed to provide for the loan growth in 2013, resulting in a net $375,000 negative provision for loan losses.Similarly, during 2014 Premier received principal payments and payoffs on loans classified as impaired which resulted in the reduction of the estimated required allowance via negative provisions for loan losses.These negative provisions for loan losses, however, were exceeded by the estimated provision expense needed to provide for the loan growth in 2014, resulting in a net $534,000 provision for loan losses.Additional details on the activity in the allowance for loan losses as well as past due and non-performing loans, including loans individually evaluated for impairment, is contained in Note 5 to the consolidated financial statements. Premier aggressively pursues past due loans in an effort to bring those loans back to current status.If these efforts fail and a past due loan becomes a non-performing loan, Premier’s policies for determining the adequacy of the allowance for loan losses are used to determine the estimated potential loss on the loan.Future provisions to the allowance for loan losses, positive or negative, will depend on future improvement or deterioration in estimated credit risk in the loan portfolio as well as whether additional payments are received on loans having significant credit risk.Premier continually evaluates the adequacy of its allowance for loan losses, and changes in the provision are based on the estimated probable incurred losses in the loan portfolio. Net charge-offs in 2014 totaled $1.2 million, as $1.6 million of loans charged-off were partially offset by $387,000 of recoveries of loans previously charged-off.Net charge-offs in 2013 totaled $86,000, as $909,000 of loans charged-off were substantially offset by $823,000 of recoveries of loans previously charged-off.Net charge-offs in 2012 totaled $2.6 million, as $3.2 million of loans charged-off were partially offset by $586,000 of recoveries of loans previously charged-off. In 2014, total charge-offs increased by $692,000 to $1.6 million, or just 0.19% of average total loans.Charge-offs increased in all categories of loans except for consumer loans.A portion of the increase in the real estate loan charge-offs was a result of the foreclosure of real estate secured loans and recognizing the previously identified loan impairment as a charge-off upon foreclosure.Otherwise, charge-off activity increased due to the comparatively low level of charge-offs recorded in 2013.In 2013, total charge-offs decreased by $2.2 million to $909,000, or just 0.13% of average total loans.Charge-offs in all four categories of loans decreased in 2013, reflecting management’s efforts to successfully resolve delinquent loans.Furthermore, management reached agreements with two loan relationships that had been charged-off in previous years whereby the borrowers agreed to a repayment schedule that included a substantial down payment in 2013 and monthly payments thereafter.These payments resulted in the increase in recoveries recorded in 2013 and also account for most of the decrease in - 60 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 recoveries in 2014.In 2012, total charge-offs decreased by $873,000 to $3.2 million, or 0.46% of average total loans compared to 2011 charge-offs.While charge-offs of commercial loans increased by $1.3 million in 2012, real estate construction and land development loan charge-offs decreased by $2.4 million, largely due to the charge-off of a real estate construction and land development loan related to one borrowing relationship in Premier’s Kentucky market in 2011.Otherwise, charge-offs of both real estate secured loans and consumer installment loans increased slightly in 2012 compared to 2011. SUMMARY OF LOAN LOSS EXPERIENCE (Dollars in thousands) For the Year Ended December 31 Allowance for loan losses beginning of period $ Amounts charged off: Commercial, financial and agricultural loans Real estate construction loans 52 59 Real estate loans – other Consumer installment loans Total charge-offs Recoveries on amounts previously charged-off: Commercial, financial and agricultural loans Real estate construction loans - 1 40 Real estate loans – other 64 Consumer installment loans 60 73 88 Total recoveries Net charge-offs 86 Provision for loan losses ) Allowance for loan losses, end of period $ Average total loans $ Total loans at year-end As a percent of average loans Net charge-offs % Provision for loan losses % )% Allowance for loan losses % As a percent of total loans at year-end Allowance for loan losses % As a multiple of net charge-offs Allowance for loan losses X X X X X Income before tax and provision for loan losses X X X X X - 61 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Although management believes it has identified the significant remaining credit risk in the loan portfolio, additional charge-offs may be recorded in the coming months due to the level of non-performing loans and the resolution of collection efforts on those loans. Premier continues to make a significant effort to reduce its past due and non-performing loans by reviewing loan files, using the courts to bring borrowers current with the terms of their loan agreements and/or the foreclosure and sale of OREO properties.As in the past, when these plans are executed, Premier may experience increases in non-performing loans and non-performing assets. Furthermore, any resulting increases in loans placed on non-accrual status will have a negative impact on future loan interest income.Also, as these plans are executed, other loans may be identified that would necessitate additional charge-offs and potentially additional provisions for loan losses.Premier continues to monitor and evaluate the impact that national housing market prices may have on its local markets and collateral valuations as management evaluates the adequacy of the allowance for loan losses.While some price deterioration has occurred, it is not currently anticipated that Premier’s markets will be impacted as severely as other areas of the country due to the historically modest increases in real estate values in the Company’s markets in West Virginia, Ohio and Kentucky. With the concentrations of commercial real estate loans acquired in the Washington, DC and Richmond, Virginia markets, fluctuations in commercial real estate values will also be monitored.In each of the last four years, Premier sold some OREO properties at a gain while other OREO properties have required subsequent write-downs to net realizable values.These factors are considered in determining the adequacy of the allowance for loan losses. The following table presents the maturity distribution and interest sensitivity of selected loan categories at December 31, 2014.Maturities are based upon contractual terms. LOAN MATURITIES and INTEREST SENSITIVITY December 31, 2014 (Dollars in thousands) Projected Maturities* One Year or Less One Through Five Years Over Five Years Total Commercial, secured by real estate $ Commercial, other Real estate construction Agricultural - Total $ Fixed rate loans $ Floating rate loans Total $ Fixed rate loans projected to mature after one year $ Floating rate loans projected to mature after one year Total $ (*) Based on scheduled or approximate repayments - 62 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Investment Portfolio and Other Earning Assets Investment securities averaged $251.8 million in 2014, down $8.2 million, or 3.2%, from the $260.0 million averaged in 2013.This decrease follows a $41.4 million, or 13.7%, decrease in 2013 from the $301.4 million averaged in 2012.The decrease in 2014 is largely attributable to an increase in loan demand.During 2014, surplus funds from maturing investments or principal pay downs on mortgaged-backed investments were used to fund the increase in loans or to satisfy decreases in deposit and repurchase agreement balances.Furthermore, Premier sold approximately $13.3 million of low yielding investment securities in 2014 as part of its interest rate risk management strategy.The decrease in average investments in 2014 more than offset the $28.8 million of average investments added by the purchase of Gassaway in 2014.As shown in the cash flow statement, only $36.4 million of new securities were purchased in 2014 while $65.4 million in proceeds were realized from calls, maturities, sales and principal pay downs on mortgage backed securities.These funds were primarily used to fund the $43.8 million, or 5.9%, increase in total loans from increased loan demand in 2014.The decrease in 2013 is also largely attributable to an increase in loan demand.During 2013, surplus funds from maturing investments or principal pay downs on mortgaged-backed investments were used to fund the increase in loans or to satisfy decreases in deposit and repurchase agreement balances.As shown in the cash flow statement, only $27.2 million of new securities were purchased in 2013 while $82.5 million in proceeds were realized from calls, maturities, sales and principal pay downs on mortgage backed securities.These funds were primarily used to fund the $36.1 million, or 5.1%, increase in total loans in 2013. Investment securities are highly liquid and generally have a greater yield than interest bearing bank balances or federal funds sold.However their longer investment term generally results in greater interest rate risk over other short-term investments.This was believed to be especially true in 2010 as management continued to invest based on a belief that market interest rates were at their lowest level and that buying longer-term investments would have the effect of locking-in these lowest interest rates over the life of the investments.Due to the low interest rate environment during 2010 and continuing throughout 2014, issuers of investment securities were routinely invoking call features of their securities and reissuing new bonds at lower coupon rates.To offset some of the effects of interest rate risk in the investment portfolio, in 2010 Premier used surplus funds and proceeds from investment calls to purchase collateralized mortgage obligations (“CMO’s”) issued by the Government National Mortgage Association (“GNMA”), also known as “Ginnie Mae”.These CMO’s are similar to U.S. Treasury bonds in that they are backed by the full faith and credit of the United States Government, but unlike U.S. Treasury bonds, return a portion of the principal each month coinciding with the monthly principal payments made by mortgage borrowers collateralizing the securities.It is the monthly return of principal that will allow Premier to take advantage of any rise in market interest rates by investing the principal payments in future higher-yielding securities long before the final maturity date of the CMO.An added feature of these GNMA CMO’s is that the securities are not subject to early call provisions.Only the mortgagees’ prepayment of their underlying mortgages can accelerate the principal reduction on the investment security. - 63 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Thus, the purchase yield is not as susceptible to downward interest rate risks as investment securities with call features. This benefit is illustrated by the lower amount of Premier’s securities that were either called or matured in 2014, 2013 and 2012.During 2013, $52.0 million of investments were called or matured (including principal payments on CMO’s and mortgage backed securities).During 2013, $73.8 million of investments were called or matured (including principal payments on CMO’s and mortgage backed securities) and during 2012, $69.3 million of investments were called or matured (including principal payments on CMO’s and mortgage backed securities) compared to $276.7 million during 2010.Mortgage backed securities and CMO’s continue to be Premier’s dominant investment in its portfolio, comprising nearly 86% of the fair value of the investment portfolio at December 31, 2014. At December 31, 2014 the amount of investments totaled $229.8 million, up $11.7 million, or 5.4%, from the $218.1 million of investments at December 31, 2013.The increase in investments is largely due to the $38.7 million of investments acquired via the purchase of Gassaway.The Gassaway investment portfolio was comprised of $31.2 million of U.S. government sponsored entity securities with fixed maturity dates, $5.5 million of securities issued by states and political subdivisions and $2.0 million of mortgage-backed securities issued by government sponsored entities.In 2014, Premier sold approximately $13.3 million of low yielding investment securities as part of its interest rate risk management strategy. Also affecting the increase in the investment portfolio in 2014 was a $3.2 million increase in the net market value of the investment portfolio to $2.3 million of net unrealized gains at December 31, 2014 due to a decrease in market interest rates during the year.At December 31, 2013 the amount of investments totaled $218.1 million, down $65.9 million, or 23.2%, from the $284.0 million of investments at December 31, 2012.The decrease in investments is largely due to the use of proceeds from calls and maturities (including principal payments on CMO’s and mortgage backed securities) to fund loans and satisfy deposit and repurchase agreement withdrawals in 2013.Also affecting the decline in the investment portfolio in 2013 was a decrease in the net unrealized gains of $10.0 million at December 31, 2012 to $948,000 of net unrealized losses at December 31, 2013 due to an increase in market interest rates during the year.During the fourth quarter 2013, Premier sold the remainder of its corporate securities portfolio in an effort to maximize its return on those investments.During 2013, Premier realized $1.4 million in gains on the early call and sale of investment securities. - 64 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 The following table presents a summary of the carrying values of investment securities. FAIR VALUE OF SECURITIES AVAILABLE FOR SALE (Dollars in thousands) As of December 31 U.S. government sponsored entity securities $ $ $ States and political subdivisions Mortgage-backed securities issued by government sponsored entities Corporate securities - - Total securities $ $ $ As sources of funds (deposits, federal funds purchased, and repurchase agreements with corporate customers) fluctuate, excess funds are initially invested in federal funds sold and other short-term investments. Based upon analyses of asset/liability repricing, interest rate forecasts, and liquidity requirements, funds are periodically reinvested in high-quality debt securities, which typically mature over a longer period of time. At the time of purchase, management determines whether the securities will be classified as trading, available-for-sale, or held-to-maturity. At December 31, 2014 all of Premier's investments were classified as available-for-sale and carried at fair value.Additional information on the investment portfolio can be found in Note 4 to the consolidated financial statements. - 65 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 As shown in the following Securities Maturity and Yield Analysis table, the average maturity period of the securities available-for-sale at December 31, 2014 was 3 years and 5 months. The table uses a weighted estimated average life method to report the average maturity of mortgage-backed securities, which includes the estimated effect of monthly payments and prepayments. The average maturity of the investment portfolio is managed at a level to maintain a proper matching with interest rate risk guidelines. Premier does not have any securities classified as trading or held-to-maturity and it has no plans to establish such classifications at the present time. SECURITIES MATURITY AND YIELD ANALYSIS December 31, 2014 (Dollars in thousands) Market Value Average Maturity (yrs/mos) Taxable Equivalent Yield* U.S. government sponsored entity securities After one but within five years $ % After five but within ten years Total U.S. government sponsored entity securities $ 3/2 States and political subdivisions Within one year After one but within five years After five but within ten years After ten years Total states and political subdivisions securities $ 4/9 Mortgage-backed securities** Within one year After one but within five years After five but within ten years 2 Total mortgage-backed securities $ 3/4 Total securities available-for-sale $ 3/5 (*)Fully tax-equivalent using the rate of 34% (**)Maturities for mortgage-backed securities are based on expected average life - 66 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 Premier’s average investment in federal funds sold and interest bearing bank balances increased by 20.5% in 2014 compared to 2013.This increase follows a 5.5% decrease in 2013.Averaging $65.9 million in 2014, federal funds sold and interest bearing bank balances increased $11.2 million from $54.7 million in 2013.The increase in 2014 is largely due to the $19.6 million of average interest bearing bank balances acquired via the purchase of Gassaway.These liquid assets were incorporated into Premier’s liquidity and interest rate risk strategies which resulted in an $8.3 million decrease in the average balance of the combined funds during 2014.The decrease reflects the utilization of some of these funds to satisfy loan growth, deposit withdrawals and/or reductions in repurchase agreements and also to redeem the $12.0 million of Series A Preferred Stock.Furthermore, the purchase of Gassaway was consummated by providing the sole shareholder $20.3 million in cash which also factored into the decrease in the average balance of federal funds sold and interest bearing bank balances in 2014.The decrease in 2013 reflects the utilization of some of these funds to satisfy loan growth, deposit withdrawals and/or reductions in repurchase agreements.As shown in the Consolidated Average Balance Sheets and Net Interest Income Analysis above, on average, the yield on federal funds sold was only 0.06% in 2012, rose slightly to 0.10% in 2013, and rose slightly again to 0.12% in 2014, in accordance with the Federal Reserve’s Board of Governors’ policy to maintain the federal funds rate between 0.00% and 0.25%.To obtain higher yields on its most highly liquid funds, in 2009 Premier began shifting some of its federal funds sold interest-bearing bank balances, primarily with the Federal Reserve Bank, which yielded, on average, 0.30% in 2012 and 0.32% in 2013.This practice continued in 2014 as the yield on interest bearing bank balances averaged 0.31% in 2014, far exceeding the yield on average federal funds sold. The average balance of federal funds sold increased by $1.9 million in 2014 to $10.8 million, while average interest bearing bank balances increased by $9.3 million in 2014 to $55.1 million.The majority of these interest bearing bank balances are held at Federal Reserve Banks.Yields on federal funds sold rise and fall in direct correlation with interest rate changes made by the Federal Reserve Board in establishing national economic policy.Investment security yields are based on a number of pricing factors, including but not limited to coupon rate, time to maturity and issuer credit quality.Fluctuations in the amount of federal funds sold and other short-term investments reflect management's goal to maximize asset yields while maintaining proper asset/liability structure, as discussed in greater detail above and in other sections of this report. Funding Sources In response to the Federal Reserve policy to reduce market interest rates by lowering the targeted federal funds rate, in 2008 Premier began cutting its rates paid on its interest bearing deposits.As a result, the average rate paid on interest-bearing liabilities decreased to 0.52% in 2014, down from the 0.62% paid in 2013, and the 0.82% paid in 2012.The 10 basis point decrease in 2014 was primarily the result of a 17 basis point decrease in the average rate paid on certificates of deposit and other time deposit, which made up 43.2% of total average interest bearing liabilities in 2014.The average rate paid on other deposit types remained unchanged in - 67 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 2014, as well as the average rate paid on short-term borrowings, primarily repurchase agreements with deposit customers, in 2014 compared to the average rate paid in 2013.In 2014, the average rate paid on other borrowings increased only slightly to 4.37% from the 4.35% average rate paid in 2013. The 20 basis point decrease in 2013 was primarily the result of a 27 basis point decrease in the average rate paid on certificates of deposit and other time deposits, which made up 45.0% of the total average interest bearing liabilities in 2013.Other rate decreases on deposits in 2013 include a 4 basis point decrease on savings deposits and a 6 basis point decrease on NOW and money market accounts.Similarly, in 2013, Premier decreased the rate paid on its short-term borrowings, primarily repurchase agreements with deposit customers, by 17 basis points. Due to alternative sources of investment and an ever increasing sophistication of customers in funds management techniques to maximize return on their money, competition for funds is increasingly more intense every year.Other financial institutions that compete in local markets with Premier that have a need to increase liquidity offer special above market rate deposit products to attract additional funds.Premier's banks periodically offer special rate products to retain their deposit base or attract additional deposits. Premier’s deposits, on average, increased by $119.2 million, or 12.8%, in 2014 following a $9.4 million, or 1.0%, decrease in 2013 from 2012 average deposits.The increase in 2014 is largely due to the purchase of Gassaway, which added approximately $137.0 million in average deposits during 2014.Otherwise, average deposits decreased by $17.9 million, or 1.9%, in 2014.In 2014 average CD’s increased by $16.9 million, or 4.9%, largely due to $39.1 million of average CD’s assumed in the purchase of Gassaway.The remaining $22.2 million, or 6.5%, decrease in average CD’s was the result of customers with higher than market rate certificates of deposit choosing not to renew their CD’s at the Banks’ current interest rates.Other customers deposited their maturing certificate of deposit funds in interest bearing transaction accounts, keeping their funds readily available rather than investing in a new certificate of deposit over a longer time frame.Average savings deposits increased by $28.6 million, or 22.3% in 2014, largely due to the $24.2 million of average savings deposits assumed in the purchase of Gassaway.The remaining $4.4 million, or 3.4%, increase in 2014 can be partially attributed to customers deposited their maturing certificate of deposit funds into readily available interest bearing transaction accounts as the rates paid on savings accounts are nearly the same as the rates paid on short-term certificates of deposit.Average NOW and money market deposits increased by $28.2 million, or 10.8%, in 2014, again largely due to the $30.6 million of average NOW and money market deposits assumed in the purchase of Gassaway.The remaining $2.4 million, or 1.0%, decrease in 2014 is the result of deposit withdrawals made by customers throughout the year.Included in the initial money market funds in the purchase of Gassaway was the $20.3 million of purchase proceeds for Gassaway which were initially placed on deposit with the bank at the acquisition date but were withdrawn periodically during the year.Had the proceeds not been placed on deposit with the bank, the average NOW and money market deposits assumed in the purchase of Gassaway would have been reduced by $15.0 million, and not included as part of the remaining $2.4 million decrease in average NOW and money market - 68 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 deposits.Lastly, average non-interest bearing deposits increased by $45.5 million, or 22.8%, in 2014 largely due to the $43.1 million of average non-interest bearing deposits assumed in the purchase of Gassaway.The remaining $2.4 million, or 1.2%, increase is from normal operations and increases in Premier’s customer activity. The decrease in 2013 average deposits was largely due to a $30.3 million, or 8.0%, decrease in average CD’s and other time deposits as customers with higher than market rate certificates of deposit did not choose to renew their CD’s at the Banks’ current interest rates.Many of these higher than market rate CD’s came from the Branch Purchase by Citizens in 2010.Other customers deposited their maturing certificate of deposit funds in interest bearing transaction accounts, keeping their funds readily available rather than investing in a new certificate of deposit over a longer time frame.Consequently, partially offsetting the decrease in average CD’s and other time deposits in 2013 was a $14.5 million, or 5.9%, increase in average NOW and money market deposits, a $3.8 million, or 3.2%, increase in average savings deposits and a $2.6 million, or 1.3%, increase in non-interest bearing deposits, all of which typically pay lower rates of interest than certificates of deposit but have an immediate balance availability to the customer. Non-interest bearing deposits are more susceptible to withdrawal and therefore may provide challenges to maintaining adequate liquidity. (See the additional discussion on liquidity below.)Most customers are still keeping their maturity choices short in order to take advantage of possible higher interest rates in the future.While offering some “special” certificate of deposit rates to remain competitive, Premier continues to focus on building its base of customer relationships by offering more convenient electronic banking products to its non-interest bearing deposit customers. The following table provides information on the maturities of time deposits of $100,000 or more at December 31, 2014. MATURITY OF TIME DEPOSITS $100, December 31, 2014 (Dollars in thousands) Maturing 3 months or less $ Maturing over 3 months Maturing over 6 months Maturing over 12 months Total $ Other funding sources for Premier include short and long-term borrowings. Premier's short-term borrowings primarily consist of securities sold under agreements to repurchase with commercial, public entity and tax exempt organization customers.These are short-term non-FDIC insured deposit-like products that are secured by the pledging of investment securities in Premier’s investment portfolio or by purchasing insurance through the Federal Home Loan Bank (FHLB).Also included in short-term borrowings are federal funds purchased from other - 69 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 banks and overnight borrowings from the FHLB or the Federal Reserve Bank (FRB) discount window. These short-term borrowings fluctuate depending on near term funding needs and as part of Premier's management of its asset/liability mix.In 2014 average short-term borrowings decreased by $1.1 million, or 7.7%, largely due to a decrease in customer repurchase agreements primarily in Premier’s DC Metro market.No short term borrowings were assumed in the purchase of Gassaway.In 2013 average short-term borrowings decreased by $6.2 million, or 29.5%, largely due to a decrease in customer repurchase agreements, primarily due to rate reductions in Premier’s DC Metro market. Long-term borrowings consist of FHLB borrowings by Premier’s Affiliate Banks and other borrowings by the parent holding company or the Banks.The Company’s FHLB advances, which matured in 2012, were fixed rate borrowings.In 2012, all remaining FHLB advances were repaid at maturity which had an average rate paid of 2.19%.Premier incurred no new long-term FHLB borrowings in 2012, 2013 or 2014.Premier uses fixed rate FHLB advances from time-to-time to fund certain residential and commercial loans as well to maximize investment opportunities as part of its interest rate risk management.At December 31, 2014, all FHLB advances have been repaid. Other borrowings consist of two multi-million dollar long-term borrowings at the parent company and a $344,000 long-term borrowing by Gassaway assumed by Premier Bank in the Gassaway purchase.The borrowing by Gassaway was for the purchase of its Flatwoods branch site location under a seller financed note bearing a fixed interest rate of 5.62% with monthly payments of $4,000, including principal and interest, and a $249,000 balloon payment at maturity on May 9, 2017.On September 8, 2010, the Company executed and delivered to Bankers’ Bank a Term Note and Business Loan Agreement in the principal amount of $11.3 million, bearing interest floating daily at the “JP Morgan Chase” prime rate with a minimum rate of 4.50% and requiring 120 monthly principal payments of $94,167 plus interest.The proceeds were used to refinance $5.3 million of existing debt with the Bankers’ Bank and to inject $6.0 million of capital into Premier’s subsidiary bank, Citizens Deposit Bank, to facilitate the bank’s purchase of four branches in 2010.The note is secured by a pledge of Premier’s 100% interest in Citizens under a Stock Pledge and Security Agreement modified on August 16, 2012.The remaining balance outstanding on this borrowing was $6.2 million at December 31, 2014 In 2013, Premier renewed its borrowing from First Guaranty Bank, which had a maturity date on April 30, 2013.The original $11.6 million note, dated April 30, 2008, bore interest floating daily at the “Wall Street Journal” prime rate (the “Index”) minus 1.00% and required 59 monthly principal payments of $50,000 and one final payment of $8.6 million due at maturity on April 30, 2013.The renewal extended the maturity date to fully amortize the borrowing by April 30, 2020 and was renewed with an interest rate that once again floats with Index plus 0.75% with a minimum interest rate of 4.00%.The note continues to be secured by a pledge of 25% of Premier’s interest in Premier Bank (a wholly owned subsidiary) under Commercial Pledge Agreement modified on May 3, 2011. The remaining balance outstanding on this borrowing was $5.2 million at December 31, 2014 - 70 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 In an effort to reduce the interest costs on its other borrowed funds, Premier has been making additional principal payments on both of these borrowed funds on a regular basis.As a result, the average balance of other borrowings decreased by $2.1 million, or 12.2%, in 2013 and by $2.3 million, or 15.3% in 2014.The assumption of the Gassaway long-term borrowing added approximately $255,000 to average other borrowings in 2014 and increased the average rate paid in 2014 by 2 basis points over the 4.35% average rate paid in 2013.In 2013, Premier reduced the principal on the higher rate Banker’s Bank borrowing at a faster rate than the borrowing from First Guaranty Bank, reducing the average rate paid on other borrowings in 2013 by 8 basis points from the 4.43% average rate paid in 2012. Premier also maintains lines of credit with both First Guaranty Bank ($3.0 million) and Bankers’ Bank ($5.0 million) for unforeseen funding needs that may occur.The lines of credit are secured and covered by each lender’s Commercial Pledge Agreements, respectively.Premier did not draw on these lines of credit in 2012 or 2013.However, in 2014, Premier borrowed $1.0 million in November 2014 on the line of credit with First Guaranty Bank to facilitate the redemption of the final $5.0 million of the Company’s Series A Preferred Stock.The $1.0 million borrowing was repaid in December 2014.For more information on other borrowings, see Note 11 to the consolidated financial statements. On May 13, 2010, Premier entered into a six-year data processing agreement with Fidelity Information Systems (“FIS”).The agreement covers Premier’s core data processing, item processing, internet banking services, network services, customer authentication services and electronic funds transfer services and began in November 2011 upon the expiration of Premier’s contracts with its previous providers.Premier and FIS scheduled individual bank conversions beginning in May 2011 and continued throughout the third quarter of 2011.Based upon the average billings for services rendered during the last three months of 2014, the estimated payments to FIS for these services under existing contracts will be approximately $2.9 million per year beginning in 2015. Actual results may vary depending upon the number and type of accounts actually processed and future customer activity including additional customers via acquisitions. - 71 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 The Washington Division main office and branch locations of Premier Bank in and around the Washington DC metro area are all leased under various non-cancelable operating leases. These non-cancelable operating leases are subject to renewal options under various terms. Some leases provide for periodic rate adjustments based on cost-of-living index changes.The leases have terms ranging from 2015 through 2018Future minimum payments under the operating leases are included in the table below. PAYMENTS DUE ON CONTRACTUAL OBLIGATIONS December 31, 2014 (Dollars in thousands) Total Less than one year 1-3 years 3-5 years More than five years Other borrowed funds $ Operating lease obligations Data and item processing contracts* - - Total $ * Data and item processing contractual obligations are estimated using the average billing for the last three months of 2014. Asset/Liability Management and Market Risk Asset/liability management is a means of maximizing net interest income while minimizing interest rate risk by planning and controlling the mix and maturities of interest related assets and liabilities. Premier, as well as the Affiliate Banks, has established an Asset/Liability Management Committee (ALCO) for the purpose of monitoring and managing interest rate risk and to evaluate investment portfolio strategies. Interest rate risk is the earnings variation that could occur due to changes in market interest rates. The Board of Directors has established policies to monitor and limit exposure to interest rate risk. Premier monitors its interest rate risk through the use of an earnings simulation model developed by an independent third party to analyze net interest income sensitivity. The earnings simulation model uses assumptions, maturity patterns, and reinvestment rates provided by Premier and forecasts the effect of instantaneous movements in interest rates from 100 (1.00%) and 400 (4.00%) basis points, but never below zero.The most recent earnings simulation model using the most likely interest rate forecast projects that net interest income would increase by approximately 1.8% over the projected stable rate net interest income if interest rates rise by 100 basis points over the next year. Conversely, the simulation projects an approximate 2.2% decrease in net interest income if interest rates fall by 100 basis points over the next year. Within the same time frame, but assuming a 200 basis point movement in interest rates, the simulation projects that net interest income would increase by 4.1% over the projected stable rate net interest income in a rising rate scenario and would decrease by 3.7% in a falling rate scenario.Under both the 100 and 200 basis point simulations, the percentage changes in net interest income are within Premier's ALCO guidelines. - 72 - Table of Contents PREMIER FINANCIAL BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2014 The model simulation calculations of present value have certain acceptable shortcomings. The discount rates and prepayment assumptions utilized are based on estimated market interest rate levels for similar loans and securities nationwide as well as actual results for Premier. The unique characteristics of Premier's loans and securities may not necessarily parallel those assumed in the model simulations, and therefore, actual results could likely result in different discount rates, prepayment experiences and present values. The discount rates used for deposits and borrowings are based upon available alternative types and sources of funds which may not necessarily be indicative of the present value of Premier's deposits and borrowings. Premier's deposits have customer relationship advantages that are difficult to simulate. A higher or lower interest rate environment will most likely result in different investment and borrowing strategies by Premier which would be designed to further mitigate any negative effects on the value of, and the net interest earnings generated on Premier's net assets. The following table presents summary information about the simulation model's interest rate risk measures and results. Year-end Year-end ALCO Guidelines Projected 1-year net interest income -100 bp change vs. base rate -2.2
